EXHIBIT 10.1

 

 

 

 

Published CUSIP Numbers: 41388NAE5 41388NAF2 (Revolver)

REVOLVING CREDIT AGREEMENT

Dated as of July 1, 2015

among

HARRIS CORPORATION and certain of

its Subsidiaries from time to time,

as the Borrowers,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

SUNTRUST BANK,

as Administrative Agent, L/C Issuer and Swingline Lender,

and

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA, CITIBANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

SUNTRUST ROBINSON HUMPHREY, INC., THE BANK OF NOVA SCOTIA,

CITIGROUP GLOBAL MARKETS INC., HSBC SECURITIES (USA) INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

  1   

1.01

Defined Terms

  1   

1.02

Other Interpretive Provisions

  25   

1.03

Accounting Terms

  25   

1.04

Rounding

  26   

1.05

References to Agreements and Laws

  26   

1.06

Currency Translations

  26   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

  27   

2.01

Commitments

  27   

2.02

Borrowings, Conversions and Continuations of Revolving Loans

  28   

2.03

Letters of Credit

  30   

2.04

Prepayments

  38   

2.05

Optional Reduction or Termination of Commitments

  39   

2.06

Repayment of Loans

  39   

2.07

Interest

  39   

2.08

Fees

  40   

2.09

Computation of Interest and Fees

  41   

2.10

Evidence of Debt

  41   

2.11

Payments Generally

  42   

2.12

Sharing of Payments

  44   

2.13

Swingline Commitment

  45   

2.14

Procedure for Swingline Borrowing; Etc.

  45   

2.15

Increase in Commitments; Additional Lenders

  46   

2.16

Subsidiary Borrowers

  48   

2.17

Extension of Commitment Termination Date

  49   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

  51   

3.01

Taxes

  51   

3.02

Illegality

  54   

3.03

Inability to Determine Rates

  54   

3.04

Increased Cost and Reduced Return; Capital Adequacy Reserves on Eurocurrency
Rate Loans

  55   

3.05

Funding Losses

  56   

3.06

Matters Applicable to all Requests for Compensation

  57   

3.07

Additional Interest Costs

  57   

3.08

Survival

  58   

3.09

Change in Lending Office; Limitation on Increased Costs

  58   

3.10

Defaulting Lenders

  58   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  61   

4.01

Conditions to Closing Date

  61   

4.02

Conditions to all Credit Extensions

  62   



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

  63   

5.01

Existence, Qualification

  63   

5.02

Authorization; No Contravention

  63   

5.03

Governmental Authorization

  63   

5.04

Binding Effect

  63   

5.05

Financial Statements; No Material Adverse Change

  63   

5.06

Litigation

  64   

5.07

ERISA Compliance

  64   

5.08

Real Property

  64   

5.09

Margin Regulations; Investment Company Act

  65   

5.10

Outstanding Loans

  65   

5.11

Taxes

  65   

5.12

Intellectual Property; License, Etc.

  65   

5.13

Disclosure

  66   

5.14

Solvency

  66   

5.15

Anti-Money Laundering Laws/Patriot Act

  66   

5.16

Sanctions

  66   

5.17

FCPA

  66   

ARTICLE VI. AFFIRMATIVE COVENANTS

  67   

6.01

Reporting Requirements

  67   

6.02

Corporate Existence

  69   

6.03

Compliance with Laws, Etc.

  69   

6.04

Certificates

  69   

6.05

Covenant to Secure Obligations Equally

  69   

6.06

Maintenance of Properties

  69   

6.07

Maintenance of Insurance

  70   

6.08

Taxes and Other Claims

  70   

6.09

Environmental Laws

  70   

6.10

Books and Records

  71   

6.11

Compliance with ERISA

  71   

6.12

Visitation, Inspection, Etc.

  71   

6.13

Sanctions, Export Controls, Anti-Corruption Laws and Anti-Money Laundering Laws

  71   

6.14

Subsidiary Guarantee

  71   

ARTICLE VII. NEGATIVE COVENANTS

  72   

7.01

Liens

  72   

7.02

Merger, Consolidation and Sale of Assets

  75   

7.03

Sale and Leaseback

  76   

7.04

Certain Investments

  76   

7.05

Use of Proceeds

  76   

7.06

Consolidated Total Indebtedness to Total Capital

  76   

7.07

Restrictive Agreements

  76   

7.08

Hedging Transactions

  77   

7.09

Unrestricted Subsidiary Investment

  77   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

  77   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT

  80   

9.01

Appointment and Authorization of Administrative Agent

  80   

9.02

Delegation of Duties

  81   

9.03

Liability of Administrative Agent

  81   

9.04

Reliance by Administrative Agent

  81   

9.05

Notice of Default

  82   

9.06

Credit Decision; Disclosure of Information by Administrative Agent

  82   

9.07

Indemnification of Administrative Agent

  83   

9.08

Administrative Agent in its Individual Capacity

  83   

9.09

Successor Administrative Agent

  84   

9.10

Other Agents, Lead Arrangers

  84   

9.11

Withholding Tax

  85   

9.12

Administrative Agent May File Proofs of Claim

  85   

ARTICLE X. MISCELLANEOUS

  86   

10.01

Amendments, Etc.

  86   

10.02

Notices and Other Communications; Facsimile Copies; General

  87   

10.03

No Waiver; Cumulative Remedies

  88   

10.04

Attorney Costs, Expenses and Taxes

  89   

10.05

Indemnification by the Borrowers

  89   

10.06

Payments Set Aside

  90   

10.07

Successors and Assigns

  91   

10.08

Confidentiality

  94   

10.09

Set-off

  95   

10.10

Interest Rate Limitation

  95   

10.11

Counterparts

  95   

10.12

Integration

  95   

10.13

Survival of Representations and Warranties

  96   

10.14

Severability

  96   

10.15

Removal and Replacement of Lenders

  96   

10.16

Governing Law

  97   

10.17

Waiver of Right to Trial by Jury

  98   

10.18

Waiver of Right to Consequential Damages

  98   

10.19

ENTIRE AGREEMENT

  98   

10.20

Patriot Act Notice

  99   

10.21

Location of Closing

  99   

10.22

Currency Conversion

  99   

10.23

Exchange Rates

  100   

10.24

Market Disruption

  100   

10.25

Unrestricted Subsidiaries

  100   

10.26

No Advisory or Fiduciary Responsibility

  101   

ARTICLE XI. COMPANY GUARANTY

  101   

11.01

Guaranty

  101   

11.02

Waivers

  102   

11.03

Benefit of Guaranty

  102   

11.04

Waiver of Subrogation, Etc.

  102   

 

-iii-



--------------------------------------------------------------------------------

11.05

Election of Remedies

  103   

11.06

Liability Cumulative

  103   

11.07

Reinstatement

  103   

SCHEDULES

 

2.01 Commitments 2.03 Existing Letters of Credit 5.06 Litigation 10.02
Eurocurrency and Domestic Lending Offices, Addresses for Notices

EXHIBITS

 

A

Form of Revolving Loan Notice

B

Form of Swingline Notice

C

Form of Assignment and Acceptance

D

Form of Compliance Certificate

E

Form of Guarantee

F-1

Form of U.S. Tax Compliance Certificate (For Foreign Person Recipients That Are
Not Partnerships for U.S. Federal Income Tax Purposes)

F-2

Form of U.S. Tax Compliance Certificate (For Foreign Person Participant
Recipients That Are Not Partnerships for U.S. Federal Income Tax Purposes)

F-3

Form of U.S. Tax Compliance Certificate (For Foreign Person Participants That
Are Partnerships for U.S. Federal Income Tax Purposes)

F-4

Form of U.S. Tax Compliance Certificate (For Foreign Person Recipients That Are
Partnerships for U.S. Federal Income Tax Purposes)

 

-iv-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of July 1, 2015, by and among HARRIS CORPORATION, a Delaware corporation (the
“Company,” and together with all Subsidiary Borrowers (as defined below) from
time to time, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as an issuing bank for letters of credit and as swingline lender (the
“Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Company has requested that the Lenders provide a $1,000,000,000
revolving credit facility in favor of the Borrowers;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
L/C Issuers (as defined below) and the Swingline Lender to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrowers.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition of (a) a controlling Equity Interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such Equity
Interest or upon exercise of an option or warrant for, or conversion of
securities into, such Equity Interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or a line or
lines of business conducted by such Person.

“Additional Commitment Amount” has the meaning set forth in Section 2.15(a).

“Additional Lender” has the meaning set forth in Section 2.15(b).

“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managing general partners; or (b) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Aggregate Commitments” means, collectively, all Commitments of all Lenders at
any time outstanding.

“Agreed Currencies” means (a) Dollars, (b) Euro, (c) Sterling, and (d) any other
currency that is acceptable to the Administrative Agent and each Lender.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Anti-Corruption Laws” has the meaning set forth in Section 5.17.

“Anti-Money Laundering Laws” has the meaning set forth in Section 5.15.

“Anti-Terrorism Order” means Executive Order 13224, signed by President George
W. Bush on September 23, 2001.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Senior Debt Rating existing at such time:

 

Pricing Level

   Senior Debt
Ratings    Applicable Rate
for Eurocurrency
Rate Loans and
Letter of Credit
Fee     Applicable Rate for
Base Rate Loans     Applicable Rate
for Commitment
Fee  

I

   ³ BBB+/Baa1/BBB+      1.125 %      0.125 %      0.125 % 

II

   BBB/Baa2/BBB      1.250 %      0.250 %      0.150 % 

III

   BBB-/Baa3/BBB-      1.500 %      0.500 %      0.200 % 

IV

   BB+/Ba1/BB+      1.750 %      0.750 %      0.250 % 

V

   £ BB/Ba2/BB      2.000 %      1.000 %      0.300 % 

Initially, the Applicable Rate shall be set at Pricing Level III. Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Senior Debt Rating shall be effective, in the case of either an upgrade or a
downgrade, during the period commencing on the date of public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. If none of Moody’s, S&P or Fitch has rated the Company, then
the Applicable Rate shall be set at Pricing Level V.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” has the meaning set forth in Section 10.07(i).

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and all reasonable disbursements of internal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of any remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 27, 2014, and
the related consolidated statements of income and cash flows for such fiscal
year.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by SunTrust Bank as its
prime lending rate for Dollars; and (c) the Eurocurrency Rate determined on a
daily basis for an Interest Period of one month plus 100 basis points. Such rate
referenced in clause (b) is a rate set by SunTrust Bank based upon various
factors, including SunTrust Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. The SunTrust
Bank prime lending rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. SunTrust Bank may make
commercial loans or other loans at rates of interest at, above, or below the
SunTrust Bank prime lending rate. Any change in such rate announced by SunTrust
Bank shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means Loans (including one or more Swingline Loans) of the same Type
and Agreed Currency, made, converted or continued on the same date to the same
Borrower and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to remain closed in the
state where the Administrative Agent’s Office is located; provided that, when
used in connection with a Eurocurrency Rate Loan, the term “Business Day” shall
also exclude (a) any day on which banks are not open for dealings in deposits in
the Agreed Currency in London, England and in the interbank or other market used
to determine the interest rate thereon and (b) with respect to all Eurocurrency
Rate Loans denominated in Euro, on which TARGET is not open for the settlement
of payments in Euro.

“Calculation Date” means the last Business Day of each calendar quarter.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, as
collateral for the L/C Exposure, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuers (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have the corresponding meaning. The Borrowers
hereby grant the Administrative Agent, for the benefit of the L/C Issuers and
the Lenders, a Lien on all such cash and deposit account balances. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at SunTrust Bank, or other institutions satisfactory to the Required Lenders.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change in Law” means (a) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (b) any change in any applicable law, rule or
regulation, or any change in the interpretation, implementation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(c) compliance by any Lender (or its applicable Lending Office) or any L/C
Issuer (or, for purposes of Section 3.04, by the Parent Company of such Lender
or such L/C Issuer, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, that for purposes of this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, or any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934,

 

-4-



--------------------------------------------------------------------------------

except that such a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, “option right”), whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of 25% or more of the
equity securities of such Person entitled to vote for members of the board of
directors or equivalent governing body on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or a duly authorized committee of such board or governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body. For purposes of determining a majority
of the members of the board of directors or other equivalent governing body,
vacant seats shall not be included.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

“Commitment” means, as to each Lender, its obligation (a) to make Revolving
Loans to the Borrower pursuant to Section 2.01 and (b) to purchase
participations in L/C Exposure and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01, as such amount may be reduced or adjusted
from time to time in accordance with this Agreement.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Company within the meaning of Section 4001 of
ERISA or, solely for purposes of Section 412 and Section 430 of the Code, is
part of a group which includes the Company and which is treated as a single
employer under Section 414 of the Code.

“Company” has the meaning set forth in the introductory paragraph hereto.

“Compensation Period” has the meaning set forth in Section 2.11(d)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

-5-



--------------------------------------------------------------------------------

“Consolidated EBIT” means, for any period, for the Company and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP, an
amount equal to the sum of (a) Consolidated Net Income for such period plus
(b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Charges, (ii) income tax expense determined on
a consolidated basis in accordance with GAAP, (iii) other non-cash losses or
deductions (including purchased in-process research and development, impairment
charges, expensing of stock options or stock awards, write-offs or restructuring
charges), but excluding all depreciation and amortization and (iv) fees, costs,
write-offs and other expenses associated with any Acquisition.

“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the sum of (a) total interest expense with respect to Debt including,
without limitation, the interest component of any payments in respect of capital
leases capitalized or expensed during such period (whether or not actually paid
during such period) plus (b) the net amount payable (or minus the net amount
receivable) with respect to Hedging Arrangements during such period (whether or
not actually paid or received during such period).

“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the net income (or loss) of the Company and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (a) any non-cash
extraordinary gains or losses, (b) any gains attributable to write-ups of
assets, (c) any equity interest of the Company or any Restricted Subsidiary in
the unremitted earnings of any Person that is not a Subsidiary, and (d) any net
income (or loss) attributable to an Unrestricted Subsidiary.

“Consolidated Total Assets” means, at any time, the total consolidated assets of
the Company and its Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP, as reflected on the Company’s consolidated balance
sheet as of the last day of the fiscal quarter ending on or before the date of
determination, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Restricted Subsidiaries.

“Consolidated Total Indebtedness” means, at any time, without duplication, the
sum of (a) all amounts which would be included as Debt of the Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP at such time, plus (b) the amount of Attributable Indebtedness of the
Company and its Restricted Subsidiaries at such time.

“Credit Extension” means (a) a Revolving Borrowing or a Swingline Borrowing, as
applicable, and (b) an L/C Credit Extension.

“Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services in respect of which such Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which such Person otherwise assures a creditor against

 

-6-



--------------------------------------------------------------------------------

loss, (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary practices) or which is
evidenced by a note, bond, debenture or similar instrument, (b) all obligations
of such Person under any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee and (c) all Synthetic Lease
Obligations.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declining Lender” has the meaning set forth in Section 2.17(a).

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to Base Rate
Loans, the Base Rate plus the Applicable Rate applicable to Base Rate Loans plus
2% per annum, (b) with respect to Eurocurrency Rate Loans, the applicable
Eurocurrency Rate plus the Applicable Rate applicable to Eurocurrency Rate Loans
plus 2% per annum; provided, however, that for any Eurocurrency Rate Loans, at
the end of the applicable Interest Period, interest shall accrue at the Base
Rate plus 2% per annum, (c) with respect to Swingline Loans, the Base Rate (or
if greater such other rate as agreed to by the Company and the Swingline Lender
with respect to such Swingline Loans) plus 2% per annum, and (d) with respect to
all other amounts, the interest rate then applicable hereunder to Base Rate
Loans plus 2% per annum.

“Defaulting Lender” means, at any time, subject to Section 3.10(b), (a) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to any L/C
Issuer in respect of a Letter of Credit or to the Swingline Lender in respect of
a Swingline Loan or to make any other payment due hereunder (each a “funding
obligation”), unless such Lender has notified the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent will be specifically identified in such
writing, including a description of any Default or Event of Default that is
asserted to be the cause of the conditions precedent not being satisfied),
(b) any Lender that has notified the Administrative Agent in writing, or has
stated publicly, that it does not intend to comply with any such funding
obligation hereunder, unless such writing or public statement states that such
position is based on such Lender’s reasonable determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent
will be specifically identified in such writing or otherwise communicated to the
Administrative Agent following such statement, including a description of any
Default or Event of Default that is asserted to be the cause of the conditions
precedent not being satisfied), (c) any Lender that has, for three (3) or more
Business Days after written request of the Administrative Agent or the Company,
failed to confirm in writing to the Administrative Agent and the Company that it
will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(c) upon

 

-7-



--------------------------------------------------------------------------------

the Administrative Agent’s and the Company’s receipt of such written
confirmation), or (d) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender will be conclusive and binding, absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.10(b)) upon notification of such determination by the
Administrative Agent to the Company, the L/C Issuers, the Swingline Lender and
the Lenders.

“Disqualified Institution” means (a) competitors of the Company or its
Subsidiaries, identified in writing by the Company to the Administrative Agent
from time to time (it being understood that notwithstanding anything herein to
the contrary, in no event shall a supplement apply retroactively to disqualify
any parties that have previously acquired an assignment or participation
interest hereunder that is otherwise permitted hereunder, but upon the
effectiveness of such designation, any such Person may not acquire any
additional Commitments, Loans or participations), (b) such other Persons
identified in writing by the Company to the Administrative Agent prior to the
date hereof and (c) Affiliates of the Persons identified pursuant to clauses
(a) or (b) that are either clearly identifiable by name or identified in writing
by the Company to the Administrative Agent.

“Divestiture” has the meaning set forth in Section 7.02(b).

“Dollar(s)” and the sign “$”, means lawful money of the United States of
America.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent in Dollars of
such amount, determined by the Administrative Agent using the applicable
Exchange Rate with respect to such currency at the time in effect pursuant to
Section 10.23 or as otherwise expressly provided herein.

“Eligible Assignee” has the meaning specified in Section 10.07(i).

“Eligible Restricted Subsidiary” means any Restricted Subsidiary wholly owned,
directly or indirectly, by the Company and organized in the United States,
Canada or the United Kingdom (or such other jurisdiction as all Lenders shall
approve in writing).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union, as amended and in effect from time to time.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to, or operation of, a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

“Environmental Laws” means any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or requirements
of any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning environmental protection matters (including,
without limitation, any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any fraction thereof)) as now or at any time hereafter in effect.

 

-8-



--------------------------------------------------------------------------------

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any Commonly Controlled Entity from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any Commonly
Controlled Entity from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) with respect to a Pension Plan or Multiemployer
Plan that does not hold assets that equal or exceed its liabilities, the filing
of a notice of intent to terminate under Section 4041(a)(2) of ERISA, if such
Pension Plan’s or Multiemployer Plan’s liabilities exceed its assets as of the
date of the filing of such notice, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC under Section 4042 of ERISA to terminate such Pension
Plan or Multiemployer Plan; or (e) the imposition of any liability under Title
IV of ERISA, other than PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any Commonly Controlled Entity that would cause a
Material Adverse Effect.

“Euro” and the sign “€”, means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation for the introduction of, changeover to or operation of the Euro in
one or more Participating Member States.

“Eurocurrency Rate” means, with respect to each Interest Period for a
Eurocurrency Rate Loan, the rate per annum obtained by dividing (a) LIBOR for
such Interest Period by (b) a percentage equal to 1.00 minus the daily average
Eurocurrency Reserve Rate for such Interest Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Reserve Rate” means the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

-9-



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Article VIII.

“Evergreen Letter of Credit” has the meaning specified in Section 2.03(b)(iii).

“Exchange Rate” means on any day, with respect to any Agreed Currency, the rate
at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M. on such day on the applicable page of the Bloomberg
Service reporting the exchange rates for such Agreed Currency. In the event such
exchange rate does not appear on the applicable page of such service, the
Exchange Rate shall be determined by reference to such other publicly available
services for displaying currency exchange rates as may be agreed upon by the
Administrative Agent and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be determined by the Administrative Agent based on
current market spot rates in accordance with the provisions of Section 10.23;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be deducted or withheld from a payment to a Recipient
by or on account of any obligation of any Borrower hereunder:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, and

(b) any U.S. federal withholding Taxes that (i) are imposed on amounts payable
to such Recipient pursuant to a law in effect on the date on which such
Recipient becomes a Recipient under this Agreement (other than pursuant to an
assignment request by the Borrower under Section 10.15) or designates a new
Lending Office, except in each case to the extent that amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new Lending Office, (ii) are
attributable to such Recipient’s failure to comply with Section 3.01(f), or
(iii) are imposed under FATCA.

“Exelis” means Exelis Inc., an Indiana corporation.

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of September 28, 2012, as amended by Amendment No. 1 thereto dated as of
February 25, 2015, by and among the Borrowers, the lenders from time to time
party thereto and SunTrust Bank, as administrative agent.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.03.

“Extending Lender” has the meaning specified in Section 2.17(a).

 

-10-



--------------------------------------------------------------------------------

“Extension Effective Date” has the meaning specified in Section 2.17(a).

“Extension Request Date” has the meaning specified in Section 2.17(a).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version if substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and applicable intergovernmental
agreements and related legislation or official administrative rules or practices
with respect thereto.

“FCPA” has the meaning set forth in Section 5.17 hereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

“Fee Letter” means that certain fee letter, dated as of June 9, 2015, executed
by SunTrust Robinson Humphrey, Inc. and SunTrust Bank, and accepted by the
Company.

“Fitch” means Fitch Ratings Inc.

“Foreign Currency” means any Agreed Currency other than Dollars.

“Foreign Currency Sublimit” means an amount equal to $200,000,000.

“Foreign Person” means any Person that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Company that (a) is not
organized under the Laws of the United States of America, any State thereof or
the District of Columbia, (b) is an entity substantially all of whose assets
consist (directly or indirectly) of the capital stock and/or Debt of one or more
Subsidiaries that are CFCs or (c) is a Subsidiary of an entity set forth in
subclause (a) or (b).

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Government Contract” means any agreement or contract with or made at the
request of any Governmental Authority.

 

-11-



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, department,
instrumentality, commission, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” means a guarantee executed by a Guarantor in substantially the form
of Exhibit E.

“Guarantor” means any Restricted Subsidiary of the Company that has executed and
delivered a Guarantee or supplement thereto on the Closing Date or pursuant to
Section 6.14.

“Hazardous Materials” means any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any fraction thereof), defined or regulated as such in or under any
Environmental Law.

“Hedging Arrangements” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Hostile Acquisition” means (a) any transaction which is subject to
Section 13(d) (other than an Investment Transaction) or Section 14(d) of the
Securities Exchange Act of 1934, unless, prior to the time such transaction
becomes subject to such Section 13(d) or 14(d), the board of directors or other
governing body of the acquiree has adopted a resolution approving such
transaction and approving any “change of control” with respect to such Person
whereby the Company may acquire control of such Person, and (b) any purchase or
attempt to purchase, any Person by means of a public debt or equity tender offer
or other unsolicited takeover (or the equivalent thereof in any jurisdiction),
or any attempt to engage in a proxy contest (or the equivalent thereof in any
jurisdiction) for control of the board of directors (or the functional
equivalent thereof) of any Person, in either case which has not been approved
and recommended by the board of directors (or the functional equivalent thereof)
of the Person being acquired or proposed to be acquired or which is the subject
of such proxy contest. For purposes of this definition, (x) a “change of
control” means, for any Person, an Acquisition with respect to such

 

-12-



--------------------------------------------------------------------------------

Person and (y) an “Investment Transaction” means a transaction subject to
Section 13(d), but not Section 16, of the Securities Exchange Act of 1934,
provided that in connection with such a transaction, the Company or any
applicable Subsidiary (as the case may be) has reported and at all times
continues to report to the Securities and Exchange Commission that such
transaction is undertaken for investment purposes only and not for any of the
purposes specified in clauses 4(a) through (j), inclusive, of the special
instructions for complying with Schedule 13D under the Securities Exchange Act
of 1934.

“Increase Request Date” has the meaning set forth in Section 2.17(b).

“Indemnified Liabilities” has the meaning set forth in Section 10.05(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05(a).

“Information” has the meaning set forth in Section 10.08.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurocurrency Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed, converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, or if requested by the Company and consented to by all
the Lenders, twelve months, as selected by the Company in its Revolving Loan
Notice and (b) as to any Swingline Loan, 30 days or such shorter period of time
as the Swingline Lender and the Company shall mutually agree; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

 

-13-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Account Party” means, with respect to any Letter of Credit, the Borrower
for whose account such Letter of Credit was issued.

“L/C Advance” means, with respect to each Lender, an advance made by the Lender
pursuant to Section 2.03(c)(iii) in respect of such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by or on behalf of the applicable
L/C Account Party on the date when made or refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit and (b) the aggregate amount of all L/C
Borrowings that have not yet been reimbursed by or on behalf of the applicable
L/C Account Parties at such time.

“L/C Issuer” means SunTrust Bank or any other Lender acceptable to the Company
and the Administrative Agent, in its capacity as an issuer of Letters of Credit
hereunder, or any successor thereto.

“L/C Sublimit” means an amount equal to $175,000,000.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer, the Swingline Lender and each
Additional Lender that joins this Agreement pursuant to Section 2.15.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its

 

-14-



--------------------------------------------------------------------------------

Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any Equity Interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof so long as
such ownership or acquisition does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Lending Office” means, for each Lender and for each Type of Loan, the “Lending
Office” of such Lender (or an Affiliate of such Lender) designated for such Type
of Loan in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or such Affiliate of such Lender) as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office by which its Loans of such Type are to be made and maintained.

“Letter of Credit” means any letter of credit issued hereunder and any of the
Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit hereunder in the form from time to
time in use by the applicable L/C Issuer.

“Letter of Credit Subfacility Expiration Date” means the day that is seven days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“LIBOR” means (a) for any applicable Interest Period with respect to a
Eurocurrency Rate Loan denominated in Dollars, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London, England time), two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period, (b) for any applicable Interest Period with
respect to any Eurocurrency Rate Loan denominated in Euros, the rate per annum
(rounded upwards if necessary, to the nearest 1/100 of 1%) appearing on Page 248
of the Moneyline Telerate Service (or any successor page) as the London
interbank offered rate for deposits in Euros, (c) for any applicable Interest
Period with respect to any Eurocurrency Rate Loan denominated in Sterling, the
rate per annum (rounded upwards if necessary, to the nearest 1/100 of 1%)
appearing on that page of Reuters, Bloomberg reporting service (as then being
used by the Administrative Agent to obtain such interest rate quotes), (d) for
any applicable Interest Period with respect to any Eurocurrency Rate Loan
denominated in any other Agreed Currencies, the rate per annum (rounded upwards
if necessary, to the nearest 1/100 of 1%) appearing on that page of Reuters,
Bloomberg reporting service (as then being used by the Administrative Agent to

 

-15-



--------------------------------------------------------------------------------

obtain such interest rate quotes), in each case at approximately 11:00 a.m.
(London, England time), two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period, and (e) if for
any reason any of the foregoing rates are not available for any Interest Period,
the rate per annum reasonably determined by the Administrative Agent as the rate
of interest at which deposits in the applicable Agreed Currency in the
approximate amount of the Eurocurrency Rate Loan comprising part of such
Borrowing would be offered by the Administrative Agent to major banks in the
London interbank Eurocurrency market at their request at or about 10:00 a.m.
(New York, New York time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided that in
no event shall such LIBOR be less than zero.

“Lien” means any mortgage, pledge, security interest, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
charge of any kind or nature whatsoever (including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction or any other similar
recording or notice statute, and any lease having substantially the same effect
as any of the foregoing); provided that in no event shall a precautionary filing
of a UCC financing statement in respect of an operating lease constitute a Lien.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.

“Loan Documents” means this Agreement, the Guarantee, the Fee Letter, each
Request for Credit Extension, each Compliance Certificate, any promissory notes
issued pursuant to this Agreement and any and all other instruments, documents
and agreements executed by any Borrower in connection with any of the foregoing.

“Margin Stock” has the meaning set forth in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property, condition (financial or otherwise), or results of
operations of the Company and its Restricted Subsidiaries taken as a whole,
(b) the ability of the Borrowers to perform their payment obligations under any
Loan Document or (c) the validity or enforceability of any Loan Document or the
rights and remedies of the Lenders hereunder or thereunder.

“Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Company, the assets of which represent 10% or more of Consolidated Total Assets
(or the equivalent thereof in another currency), based upon the most recent
financial statements delivered to the Administrative Agent pursuant to Sections
6.01(a) and (b).

“Maturity Date” means (a) July 1, 2020, (b) such earlier date upon which the
Commitments are terminated in accordance with the terms hereof or (c) solely
with respect to any Commitment extended pursuant to Section 2.17, such later
date as such Commitment is so extended.

“Maximum Rate” has the meaning specified in Section 10.10.

 

-16-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding five
calendar years, has made or been obligated to make contributions.

“Net Worth of Unrestricted Subsidiaries” means, as of any date, the portion of
Total Shareholders’ Equity that relates to the shareholders’ equity of
Unrestricted Subsidiaries as of such date determined in accordance with GAAP,
but without reduction for the minority interests, if any, in any Subsidiaries
thereof.

“New Lender” has the meaning specified in Section 2.17(b).

“Non-Consenting Lender” has the meaning specified in Section 10.15.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Obligations” means all amounts owing by the Borrowers to the Administrative
Agent, any L/C Issuer, any Lender (including the Swingline Lender) or SunTrust
Robinson Humphrey, Inc. pursuant to or in connection with this Agreement or any
other Loan Document or otherwise with respect to any Loan or Letter of Credit
including, without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to any Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Administrative Agent, any L/C Issuer and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction

 

-17-



--------------------------------------------------------------------------------

imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed solely with respect to an assignment (other than an assignment made
pursuant to Section 10.15).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Exposure on any date, the amount of such L/C Exposure on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Exposure as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Overnight Foreign Currency Rate” means for any amount payable in any Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period as the Administrative Agent may elect) for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the relevant currency as determined above and in an amount comparable to the
unpaid amount.

“Parent Company” means, with respect to a Lender, the “bank holding company” (as
defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means a member state of the European Communities
that adopts or has adopted the Euro as its lawful currency under the legislation
of the European Union for European Monetary Union.

“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act of 2005
(Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect from
time to time.

 

-18-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 302 or Title IV of ERISA or Section 412 of the Code and is
sponsored or maintained by the Company or any Commonly Controlled Entity or to
which the Company or any Commonly Controlled Entity contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means only those Liens permitted by subsections (a) through
(s) of Section 7.01.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
other legally recognized entity or Governmental Authority.

“Plan” means, at a particular time, an employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Company or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA, or would
be deemed a “contributing sponsor” under Section 4069 of ERISA if such plan were
terminated.

“Properties” has the meaning set forth in Section 5.08.

“Pro Rata Share” means, with respect to each Lender, a percentage, the numerator
of which shall be such Lender’s Commitment outstanding (or if the Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, such Lender’s Revolving Credit Exposure), and the denominator of which
shall be the sum of the Commitments outstanding of all Lenders (or if the
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Revolving Credit Exposure), as such share may be
adjusted as contemplated herein.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any L/C Issuer.

“Refinancing Debt” means Debt incurred or borrowed by the Company and/or its
Subsidiaries, to the extent the proceeds thereof have been escrowed, for the
redemption, defeasement, satisfaction and discharge or repayment of any existing
Debt of the Company or any of its Subsidiaries.

“Register” has the meaning set forth in Section 10.07(c).

“Regulation D” means Regulation D of the Board, as the same may be in effect
from time to time, and any successor regulations.

 

-19-



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board, as the same may be in effect
from time to time, and any successor regulations.

“Regulation U” means Regulation U of the Board, as the same may be in effect
from time to time, and any successor regulations.

“Regulation X” means Regulation X of the Board, as the same may be in effect
from time to time, and any successor regulations.

“Regulation Y” means Regulation Y of the Board, as the same may be in effect
from time to time, and any successor regulations.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under the regulations promulgated under Section 4043 of ERISA.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
a Swingline Loan, a Swingline Notice, and (c) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, at least two Lenders
whose Voting Percentages aggregate more than 50%; provided, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders; provided further, that if there is only one
Lender, only the consent of that Lender shall be required.

“Responsible Officer” means the chief executive officer, president, a vice
president, chief financial officer, treasurer or assistant treasurer of the
Company. Any document delivered hereunder that is signed by a Responsible
Officer of the Company shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of the
Company and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Company.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, any Subsidiary can be both a Restricted
Subsidiary and a Borrower.

“Restrictive Covenant” has the meaning set forth in Section 7.07.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

-20-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time (in
its capacity as a Lender and not as an L/C Issuer or Swingline Lender), the sum
of the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans, such Lender’s Pro Rata Share of the L/C Exposure and such
Lender’s Swingline Exposure at such time.

“Revolving Loan” has the meaning set forth in Section 2.01.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctions” means Laws administered by the Office of Foreign Assets Control of
the U.S. Department of Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury that prohibit or restrict transactions
or dealings with designated Persons, countries or territories, and with respect
to any Borrower organized outside of the United States, any relevant comparable
Laws of the jurisdiction of such Borrower’s organization.

“Sanctioned Country” means a country or territory subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” or “Sectoral Sanctions
Identifications” maintained by OFAC available at
https://sdnsearch.ofac.treas.gov/, or as otherwise published from time to time,
or (b) (i) an agency of the government of a Sanctioned Country, (ii) an
organization controlled by a Sanctioned Country, or (iii) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securitization” means any agreement or arrangement providing for sales,
transfers or conveyances to a special purpose Subsidiary or special purpose
entity of accounts receivable, notes, chattel paper, other rights to payment and
related property, whether or not for recourse and whether or not treated as a
sale for purposes of FAS 140, but not including the sale or transfer of a single
note or notes or receivable undertaken on an isolated, non-programmatic basis.
For purposes hereof, the “applicable amount” of any Securitization at any time
shall be equal to the greater of (a) the outstanding principal amount of any
Debt at such time incurred by the Company or any Restricted Subsidiary pursuant
to any such Securitization, or (b) the face amount or book value (whichever is
greater) of any and all receivables, notes, chattel paper, other rights to
payment and related property sold or transferred pursuant to such Securitization
and outstanding at such time.

 

-21-



--------------------------------------------------------------------------------

“Senior Debt Rating” means the senior debt rating assigned to the senior,
unsecured long-term debt securities of the Company by either S&P, Moody’s or
Fitch without third-party credit enhancement, whether or not any such debt
securities are actually outstanding, and any rating assigned to any other debt
security of the Company shall be disregarded. The rating in effect on any date
is that in effect at the close of business on such date. At any time that such
ratings are available from each of S&P, Moody’s and Fitch and there is a split
among such ratings, then (a) if any two of such ratings are in the same level,
such level shall apply or (b) if each of such ratings is in a different level,
the level that is between the levels of the other two ratings agencies shall
apply. At any time that ratings are available only from any two of S&P, Moody’s
and Fitch and there is a split in such ratings, then the higher of such ratings
shall apply, unless there is a split in ratings of more than one level, in which
case the level that is one level higher than the lower rating shall apply. At
any time that such rating is available from any one of S&P, Moody’s or Fitch
then such rating shall be the Senior Debt Rating.

“Single Employer Plan” means any plan maintained for employees of the Company or
any Commonly Controlled Entity that is subject to Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent” and “Solvency” mean, with respect to the Company and its Subsidiaries,
(a) the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Company and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) the Company and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

“Sterling” and the sign “£”, means the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Borrower” means any Eligible Restricted Subsidiary that has become a
Borrower pursuant to Section 2.16 and with respect to which no termination of
such election has occurred.

 

-22-



--------------------------------------------------------------------------------

“Subsidiary Joinder Agreement” has the meaning set forth in Section 2.16(a).

“Swingline Borrowing” means a borrowing consisting of a Swingline Loan from the
Swingline Lender made pursuant to Section 2.14.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed the Swingline Sublimit. The Swingline Commitment is a subfacility of, and
not in addition to, the Commitments.

“Swingline Exposure” means, with respect to each Lender, the principal amount of
the Swingline Loans in which such Lender is legally obligated either to make a
Base Rate Loan or to purchase a participation in accordance with Section 2.14,
which shall equal such Lender’s Pro Rata Share of all outstanding Swingline
Loans.

“Swingline Lender” means SunTrust Bank, or any other Lender that may agree to
make Swingline Loans hereunder.

“Swingline Loan” means a loan made to the Company by the Swingline Lender under
the Swingline Commitment.

“Swingline Notice” has the meaning set forth in Section 2.14.

“Swingline Sublimit” means an amount equal to $70,000,000.

“Subsidiary Termination Agreement” has the meaning set forth in Section 2.16(b).

“Swingline Termination Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Accounting Standards Codification Sections 840-10 & 840-20, as amended; (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property and (c) upon the insolvency
or bankruptcy of such lessee, would be characterized as the indebtedness of such
lessee.

“Synthetic Lease Obligations” means, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication and (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“TARGET” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system (or if such payment system ceases to be
operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.

 

-23-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Loan Agreement” means the $1,300,000,000 Term Loan Agreement dated
March 16, 2015, among the Borrower, the lenders party thereto and Morgan Stanley
Senior Funding, Inc., as administrative agent (as may be amended, restated,
supplemented or otherwise modified from time to time).

“Threshold Amount” means $100,000,000.

“Total Capital” means, at any date, the sum of (a) Consolidated Total
Indebtedness as of such date, plus (b) Total Shareholders’ Equity as of the last
day of the most recently ended fiscal quarter for which the Company has or is
required hereunder to have delivered its financial statements; provided that the
foregoing shall give effect on a pro forma basis to any acquisition or
disposition which has been consummated subsequent thereto.

“Total Shareholders’ Equity” means, as of any date, the total shareholders’
equity of the Company and its Subsidiaries that would be reflected on the
Company’s consolidated balance sheet as of such date prepared in accordance with
GAAP, including without duplication the minority interest in Subsidiaries that
are not wholly owned by the Company and excluding all Equity Interest in the
Unrestricted Subsidiaries.

“Trading with the Enemy Act” means the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect from
time to time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Company designated in
writing to the Administrative Agent after the Closing Date as an “Unrestricted
Subsidiary” in accordance with Section 10.25.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 3.01(f)(ii).

“Vendor Finance Investment” means any loan, advance, lease (whether structured
as a capital lease or an operating lease) or guaranty entered into by the
Company or any of its Subsidiaries pursuant to, in connection with or for the
purpose of facilitating the sale or provision of goods and services of the
Company or any of its Subsidiaries to its customers, in each case arising
outside of the ordinary course of business of the Company and its Subsidiaries
as existing on the date hereof.

 

-24-



--------------------------------------------------------------------------------

“Voting Percentage” means, as to any Lender, (a) at any time prior to the
Maturity Date, such Lender’s Pro Rata Share and (b) at any time after the
Maturity Date, the percentage (carried out to the ninth decimal place) obtained
by dividing (i) the sum of (A) the outstanding amount of such Lender’s Revolving
Loans, plus (B) such Lender’s Pro Rata Share of the Outstanding Amount of L/C
Exposure and such Lender’s Swingline Exposure, by (ii) the Outstanding Amount of
all Revolving Loans, Swingline Exposure and L/C Exposure.

“Withholding Agent” means any Borrower or the Administrative Agent, as
applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and any
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such references appear.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in electronic or physical form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

-25-



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any indebtedness or other liabilities of any Borrower
or any Subsidiary of any Borrower at “fair value”, as defined therein and
(ii) for purposes of this Agreement, any change in GAAP requiring leases which
were previously classified as operating leases to be treated as capitalized
leases shall be disregarded and such leases shall continue to be treated as
operating leases consistent with GAAP as in effect immediately before such
change in GAAP became effective.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law; (c) references to
any Person shall be construed to include such Person’s successors and permitted
assigns; and (d) all references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s principal
office, unless otherwise indicated.

1.06 Currency Translations.

(a) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend

 

-26-



--------------------------------------------------------------------------------

upon compliance with, or are determined by reference to, amounts stated in
Dollars, such amounts shall be deemed to refer to Dollars or the Dollar
Equivalent of such amount and any requisite currency translation shall be
determined by the Administrative Agent as set forth herein.

(b) For purposes of all determinations of Outstanding Amounts, L/C Exposure and
Required Lenders (and the components of each of them), any amount in any
currency other than Dollars shall be deemed to refer to the Dollar Equivalent
thereof and any requisite currency translation shall be determined by the
Administrative Agent. For purposes of all calculations and determinations
hereunder, and all certificates delivered hereunder, all amounts represented by
such terms shall be expressed in Dollars or the Dollar Equivalent thereof.

(c) The Administrative Agent shall determine the Dollar Equivalent of any amount
when required or permitted hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination by the Company. The Administrative Agent may determine or
redetermine the Dollar Equivalent of any amount on any date either in its own
discretion or upon the request of the Company or any Lender, including without
limitation, the Dollar Equivalent of any Loan or Letter of Credit made or issued
in an Agreed Currency other than Dollars.

(d) The Administrative Agent may set up appropriate rounding-off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole Dollars, whole Euros, whole Sterling or whole cents or other subunits of
an Agreed Currency to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
units of the applicable Agreed Currency or in whole subunits of the applicable
Agreed Currency, as may be necessary or appropriate.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to each Borrower in Agreed Currencies from
time to time (each such loan, a “Revolving Loan”) during the period from the
Closing Date to the Maturity Date in an aggregate principal amount not to exceed
at any time outstanding such Lender’s Commitment; provided, however, that after
giving effect to any Borrowing, (a) the Dollar Equivalent of such Lender’s
Revolving Credit Exposure shall not exceed its Commitment, (b) the Dollar
Equivalent of all Revolving Loans funded in Foreign Currencies shall not exceed
the Foreign Currency Sublimit and (c) the aggregate amount of all Revolving
Credit Exposure shall not exceed the Aggregate Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.04 and reborrow under
this Section 2.01. Revolving Loans in Dollars may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Revolving Loans in Agreed
Currencies other than Dollars shall be Eurocurrency Rate Loans, as further
provided herein.

 

-27-



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Revolving Loans as the same Type shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (x) 11:00 a.m., New York time, three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in Dollars or of any conversion of
Eurocurrency Rate Loans to Base Rate Loans, (y) 11:00 a.m., New York time, four
Business Days prior to the requested date of each Borrowing of Eurocurrency Rate
Loans in a Foreign Currency or (z) 11:00 a.m., New York time, on the requested
date of each Borrowing of Base Rate Loans. Each such telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Dollar Equivalent
of $5,000,000 or a whole multiple of the Dollar Equivalent of $1,000,000 in
excess thereof (or, if less, an aggregate principal amount equal to the
remaining balance of the available applicable Commitments). Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, an aggregate amount
equal to the remaining balance of the available Commitments).

(b) Each Revolving Loan Notice (whether telephonic or written) shall specify

(i) whether the Company is requesting a new Borrowing, a conversion of existing
Revolving Loans from one Type to the other, or the continuation of Eurocurrency
Rate Loans for an additional Interest Period;

(ii) the applicable Borrower;

(iii) the principal of the Revolving Loans to be borrowed, converted or
continued;

(iv) the applicable Agreed Currency;

(v) the Type of Revolving Loans to be borrowed or as to which existing Revolving
Loans are to be converted, and if applicable the Revolving Loan from which the
requested Revolving Loan will be converted or continued;

(vi) the requested date of such Borrowing, conversion or continuation, which
shall be a Business Day;

(vii) if the Company is requesting a new Borrowing, the location and number of
the bank account of the applicable Borrower to which funds are to be disbursed;

 

-28-



--------------------------------------------------------------------------------

(viii) in the case of a Borrowing in Dollars, whether such Borrowing is to be a
Base Rate Borrowing or a Eurocurrency Borrowing; and

(ix) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If the Company fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Loans shall be made or continued
as, or converted to, Base Rate Loans (after converting, if necessary, the
Borrowing into Dollars using the applicable Exchange Rate in effect on such
date). Any such automatic conversion shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(c) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Revolving
Loans, and if no timely notice of a conversion or continuation is provided by
the Company, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. Each Lender shall make the amount of its Revolving Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m., New York time, on the Business Day
specified in the applicable Revolving Loan Notice. Each Lender may, at its
option, make any Revolving Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Revolving Loan; provided that any exercise
of such option shall not affect in any manner the obligation of the Borrower to
repay such Revolving Loan in accordance with the terms of this Agreement. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall, by no later than 3:00 p.m., New York time, make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of SunTrust Bank with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Company.

(d) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans be
converted to Base Rate Loans at the end of the respective Interest Periods
related to such Loans.

(e) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Eurocurrency Rate Loan upon determination
of

 

-29-



--------------------------------------------------------------------------------

such interest rate. The determination of the Eurocurrency Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. The
Administrative Agent shall notify the Company and the Lenders of any change in
SunTrust Bank’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

(f) After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than twelve Interest Periods in effect with
respect to Eurocurrency Rate Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Subfacility Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of any Borrower,
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of any Borrower; provided that no L/C Issuer shall be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, (1) the aggregate Revolving Credit Exposure
would exceed the Aggregate Commitments, (2) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Commitment, or (3) the L/C Exposure would
exceed the L/C Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, each Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on

 

-30-



--------------------------------------------------------------------------------

the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Subfacility Expiration Date, unless all Lenders have approved
such expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer; or

(E) such Letter of Credit is in a face amount less than $100,000, in the case of
a commercial Letter of Credit, or $500,000, in the case of any other type of
Letter of Credit, or is to be denominated in a currency other than Dollars.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the applicable L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the name of the account party (which shall be a Borrower)
and the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may

 

-31-



--------------------------------------------------------------------------------

require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require.

(ii) Promptly after its receipt of any Letter of Credit Application, but in any
event no later than two Business Days prior to the proposed issuance date, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
any Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a participation in such Letter of Credit
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Letter of Credit. In addition and without limiting the foregoing,
on the Closing Date, each Lender shall be deemed to have purchased a
participation in each Existing Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Existing Letter
of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
any L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Evergreen Letter of
Credit”); provided that any such Evergreen Letter of Credit must permit such L/C
Issuer to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued and have a final expiry date that is not later than
the Letter of Credit Subfacility Expiration Date. Unless otherwise directed by
such L/C Issuer, the Company shall not be required to make a specific request to
such L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) such L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Subfacility Expiration Date;
provided, however, that no L/C Issuer shall permit any such renewal

 

-32-



--------------------------------------------------------------------------------

if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its renewed form under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the
Business Day immediately preceding the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or the Company that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied. Notwithstanding anything to the contrary contained herein, no L/C
Issuer shall have any obligation to permit the renewal of any Evergreen Letter
of Credit at any time.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer shall
notify the Company and the Administrative Agent thereof. Not later than 1:00
p.m., New York time, on the date of any payment by the applicable L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the L/C Account
Party shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If such L/C Account Party or the
Company fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and such Lender’s Pro Rata
Share thereof. In such event, the Company shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date for
which the L/C Account Party shall be the Borrower and in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Revolving Loan Notice).
Any notice given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 3:00 p.m., New York time, on the

 

-33-



--------------------------------------------------------------------------------

Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the L/C Account
Party in such amount. The Administrative Agent shall remit the funds so received
to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the L/C Account Party
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at a rate equal to the Default Rate that would be applicable to
Base Rate Loans. In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until a Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse any L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse any L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition including, without limitation,
the existence (or alleged existence) of any Material Adverse Effect, whether or
not similar to any of the foregoing. Any such reimbursement shall not relieve or
otherwise impair the obligation of the L/C Account Party or the Company to
reimburse any L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date

 

-34-



--------------------------------------------------------------------------------

such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of such L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s funding in respect of the
Base Rate Loan or an L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment related to such Letter of Credit (whether directly from
the L/C Account Party, the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the L/C Account Party or the Company
to reimburse the applicable L/C Issuer for each drawing under each Letter of
Credit, and to repay each L/C Borrowing and each drawing under a Letter of
Credit that is refinanced by a Borrowing of Revolving Loans, shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

-35-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the applicable L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. No Agent-Related Person nor any of
the respective correspondents, participants or assignees of any L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrowers hereby assume all risks
of the acts or omissions of any beneficiary or transferee with respect to the
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude any Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. No Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the applicable L/C
Issuer, and the applicable L/C Issuer may be liable to a Borrower to the extent,
but only to the extent, of any

 

-36-



--------------------------------------------------------------------------------

direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that has not been
converted into a Borrowing under the terms hereof or (ii) if, as of the Letter
of Credit Subfacility Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately Cash Collateralize the then Outstanding Amount of all L/C Exposure
(in an amount equal to such Outstanding Amount).

(h) Applicability of ISP98. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued and subject to
applicable laws, performance under Letters of Credit by such L/C Issuer, its
correspondents, and the beneficiaries thereof will be governed by the rules of
the “International Standby Practices 1998” (ISP98) (or such later revision as
may be published by the Institute of International Banking Law & Practice on any
date any Letter of Credit may be issued), and to the extent not inconsistent
therewith, the governing law of this Agreement set forth in Section 10.16.

(i) Letter of Credit Fees. The Borrowers shall pay in Dollars to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a letter of credit fee equal to the Applicable Rate for Letters of
Credit multiplied by the actual daily maximum amount available to be drawn under
all outstanding Letters of Credit. Such fee shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, and on the
Letter of Credit Subfacility Expiration Date. If there is any change in such
Applicable Rate during any quarter, the actual daily amount of each standby
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company and the respective L/C Account Party under a Letter of Credit
jointly and severally shall pay directly to the applicable L/C Issuer for its
own account a fronting fee in an amount (i) with respect to each commercial
Letter of Credit issued by such L/C Issuer, a per annum rate equal to 0.125% (or
such lower fee as may be agreed by such L/C Issuer) of the amount of such Letter
of Credit, due and payable upon the issuance thereof, and (ii) with respect to
each standby Letter of Credit issued by such L/C Issuer, a per annum rate equal
to 0.125% (or such lower fee as may be agreed by such L/C Issuer) on the daily
maximum amount available to be drawn thereunder, due and payable quarterly in
arrears on the last Business Day of each

 

-37-



--------------------------------------------------------------------------------

March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Subfacility Expiration Date. In addition, the Company and the respective L/C
Account Party under a Letter of Credit jointly and severally shall pay directly
to the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit as from time
to time in effect. Such fees and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Prepayments.

(a) The Borrowers may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Revolving Loans and
Swingline Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent (A) not later than
11:00 a.m., New York time, three Business Days prior to any date of prepayment
of any Eurocurrency Rate Loans, and (B) not later than 9:00 a.m., New York time,
on the date of prepayment of Base Rate Loans and Swingline Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof (or the remaining outstanding amount of such Loan);
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or the remaining
outstanding amount of such Loan); (iv) any prepayment of Swingline Loans shall
be in an amount that would be permitted in the case of an advance of a Swingline
Loan pursuant to Section 2.14, or, in the case of (ii), (iii) and (iv) if a
lesser amount, the remaining principal amount of the applicable Loans in any
outstanding Borrowing. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Revolving Loans or Swingline Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Company, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Revolving Loans or Swingline Loans, as the case may be, of the
applicable Lenders in accordance with their respective Pro Rata Shares.

(b) If at any time (i) the Revolving Credit Exposure at any time exceeds the
Aggregate Commitments then in effect, other than as a result of fluctuations in
exchange rates, or (ii) if, solely as a result of fluctuations in currency
exchange rates, the sum of the Revolving Loans and L/C Exposure denominated in
Foreign Currency as of the most recent Calculation Date exceeds 105% of the
Foreign Currency Sublimit, the Borrowers shall immediately repay their
respective Revolving Loans in an aggregate amount equal to such excess, together
with all accrued and unpaid interest on such excess amount and any amounts due
under Article III.

 

-38-



--------------------------------------------------------------------------------

2.05 Optional Reduction or Termination of Commitments. The Company may, at any
time and from time to time upon notice to the Administrative Agent, terminate
the Commitments, or permanently reduce the Commitments to an amount not less
than the Revolving Credit Exposure; provided that (a) the Borrowers shall not be
obligated to pay any amount as a penalty in connection with any such reduction
or termination of the Commitments, except as required by Section 3.05 due to any
repayment of Loans arising from such reduction or termination, (b) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
New York time, three Business Days prior to the date of termination or
reduction, and (c) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Commitments. Once reduced or terminated in
accordance with this Section 2.05, the Commitments may not be increased except
in accordance with Section 2.15. Any reduction of the Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
commitment fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination. Any such
reduction in the Commitments below the Swingline Sublimit, the L/C Sublimit and
the Foreign Currency Sublimit shall result in a dollar for dollar reduction in
the Swingline Commitment, the Swingline Sublimit, the L/C Sublimit and the
Foreign Currency Sublimit, as appropriate. The Commitment of a Lender may also
be terminated under the provisions of Section 10.15.

2.06 Repayment of Loans.

(a) Each of the Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all of its Revolving Loans then outstanding.

(b) The Company shall repay each Swingline Borrowing on the earlier of (i) the
last day of the Interest Period applicable to such Swingline Borrowing and
(ii) the Swingline Termination Date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans; and (iii) each Swingline Loan
shall bear interest on the outstanding principal amount thereof at the Base Rate
plus the Applicable Rate for Base Rate Loans, or such other rate as the
Swingline Lender and the Company shall agree to, with respect thereto.

(b) If any Event of Default exists under clause (a) of Article VIII or after
acceleration, each of the Borrowers shall, and for all other Events of Default
shall at the option of the Required Lenders, pay interest on the principal
amount of all of its outstanding Obligations at a fluctuating interest rate per
annum at all times equal to the Default Rate applicable thereto to the fullest
extent permitted by applicable Law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

-39-



--------------------------------------------------------------------------------

(c) Interest on each Swingline Loan shall be payable on the maturity date of
such Loan, which shall be the last day of the Interest Period applicable
thereto, and on the Swingline Termination Date.

(d) Interest on each Loan (other than a Swingline Loan) shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Company shall pay in Dollars to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share of all
Commitments, an unused commitment fee, which shall accrue at the Applicable Rate
set forth under the column “Applicable Rate for Commitment Fee” multiplied by
the actual daily amount of the unused Commitment of such Lender during the
period from the Closing Date to the Maturity Date. For purposes of computing
commitment fees with respect to the Commitments, the Commitment of each Lender
shall be deemed used to the extent of the outstanding Revolving Loans and L/C
Exposure, but not Swingline Exposure, of such Lender. Accrued commitment fees
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing on September 30, 2015 and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met.

(b) Fee Letter. The Company shall pay in Dollars to SunTrust Bank and SunTrust
Robinson Humphrey, Inc. the fees set forth in the Fee Letter, for their own
account in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.

(c) Lenders’ Upfront Fee. On the Closing Date, the Company shall pay in Dollars
to the Administrative Agent, for the account of the Lenders, the upfront fees
previously agreed upon by the Company, the Lenders and the Administrative Agent
as set forth in the Fee Letter. The upfront fee paid to each Lender is solely
for its own account and is nonrefundable for any reason whatsoever.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Commitment during such period
pursuant to subsection (a) of this Section or letter of credit fees accruing
during such period pursuant to Section 2.03(i) (without

 

-40-



--------------------------------------------------------------------------------

prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees), provided that (x) to the extent that a portion of the L/C
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 3.10, such fees that would have accrued for the benefit of
such Defaulting Lender will instead accrue for the benefit of and be payable to
such Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such L/C Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the applicable L/C Issuer. The pro rata payment provisions of Section 2.12 shall
automatically be deemed adjusted to reflect the provisions of this subsection.

2.09 Computation of Interest and Fees. Interest on Base Rate Loans and Swingline
Loans and commitment fees shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed. Computation
of all other types of interest and all other types of fees shall be calculated
on the basis of a year of 360 days, except where market practice is on the basis
of a year of 365 days (or 366 days in a leap year), payable for the actual
number of days elapsed (including the first day but excluding the last day).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Revolving Credit
Exposure. The accounts and records maintained by the Administrative Agent shall
be treated as part of the Register. In the event of any inconsistency between
the Register and any Lender’s records, the records as in the Register shall
govern.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. The accounts and
records maintained by the Administrative Agent shall be treated as part of the
Register. In the event of any inconsistency between the Register and any
Lender’s records, the records as in the Register shall govern.

(c) This Agreement evidences the obligation of the Borrowers to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrowers agree
that they will prepare, execute and deliver to such Lender a promissory note for
each Commitment of such Lender payable to such Lender and its registered assigns
and in a form approved by the Company and the Administrative Agent. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment permitted hereunder) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

 

-41-



--------------------------------------------------------------------------------

2.11 Payments Generally.

(a) All payments to be made by the Borrowers shall be made in the applicable
Agreed Currency without condition or deduction for any counterclaim, defense,
recoupment or set-off. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m., New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
Borrower does not, or is unable for any reason to, effect payment of a Loan to
the Lenders in the Agreed Currency or if any Borrower shall default in the
payment when due of any payment in such Agreed Currency, the Lenders may, at
their option, require such payment to be made to the Lenders in the Dollar
Equivalent of such Agreed Currency determined in accordance with Section 10.22.
With respect to any amount due and payable in Agreed Currency other than
Dollars, the Company shall, or shall cause the applicable Borrower to, hold the
Lenders harmless from any losses, if any, that are incurred by the Lenders
arising from any change in the value of Dollars in relation to such Agreed
Currency between the date such payment became due and the date of payment
thereof (other than losses incurred by any Lender due to the gross negligence or
willful misconduct of such Lender as determined by a court of competent
jurisdiction in a final non-appealable order).

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first, to
the Administrative Agent’s fees and reimbursable expenses (including Attorney
Costs and amounts payable under Article III) then due and payable pursuant to
any of the Loan Documents; (ii) second, to all reimbursable expenses of the
Lenders and all fees and reimbursable expenses of the L/C Issuers then due and
payable pursuant to any of the Loan Documents, pro rata to the Lenders and the
L/C Issuers based on their respective pro rata shares of such fees and expenses;
(iii) third, to interest and fees then due and payable hereunder, pro rata to
the Lenders based on their respective pro rata shares of such interest and fees;
and (iv) fourth, to the payment of principal of the Loans and unreimbursed L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed L/C Borrowings then
due to such parties.

 

-42-



--------------------------------------------------------------------------------

(d) Unless the Company or any Lender has notified the Administrative Agent prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that the applicable Borrower or such Lender, as the case may be, will
not make such payment, the Administrative Agent may assume that the applicable
Borrower, the Company or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

(i) if the applicable Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in the
applicable Agreed Currency in immediately available funds, at the greater of the
Federal Funds Rate as in effect from time to time or a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, including, without limitation, the Overnight Foreign Currency Rate
in the case of loans denominated in a Foreign Currency, until the second
Business Day after such demand and thereafter at the greater of the Base Rate or
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation including, without limitation, the
Overnight Foreign Currency Rate in the case of loans denominated in a Foreign
Currency; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in the applicable
Agreed Currency in immediately available funds, together with interest thereon
for the period from the date such amount was made available by the
Administrative Agent to the applicable Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at the greater
of the Federal Funds Rate as in effect from time to time or a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, including, without limitation, the Overnight Foreign Currency Rate
in the case of loans denominated in a Foreign Currency, until the second
Business Day after such demand and thereafter at the greater of the Base Rate or
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation including, without limitation, the
Overnight Foreign Currency Rate in the case of loans denominated in a Foreign
Currency. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in the applicable Borrowing.
If such Lender does not pay such amount within two Business Days after the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the applicable

 

-43-



--------------------------------------------------------------------------------

Borrower, and the applicable Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Revolving Loans and to fund
participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Revolving Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.

(g) Subject to Section 3.09, nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of any Revolving Loans made by it, or the
participations in L/C Exposure or Swingline Exposure held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Revolving Loans made by them and/or such subparticipations in the
participations in L/C Exposure or Swingline Exposure held by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including

 

-44-



--------------------------------------------------------------------------------

the right of set-off, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.12 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.13 Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans in Dollars to the Company,
from time to time from the Closing Date to the Swingline Termination Date, in an
aggregate principal amount outstanding at any time not to exceed the lesser of
(a) the Swingline Commitment then in effect and (b) the difference between the
Aggregate Commitments and the Dollar Equivalent of the sum of the Outstanding
Amount of all Loans and L/C Exposure; provided, that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. The Company shall be entitled to borrow, repay and reborrow Swingline
Loans in accordance with the terms and conditions of this Agreement.

2.14 Procedure for Swingline Borrowing; Etc.

(a) The Company shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit B attached hereto (a “Swingline Notice”)
prior to 10:00 a.m., New York time, on the requested date of each Swingline
Borrowing. Each Swingline Notice shall be irrevocable and shall specify: (i) the
principal amount of such Swingline Loan, (ii) the date of such Swingline Loan
(which shall be a Business Day) and (iii) the account of the Company to which
the proceeds of such Swingline Loan should be credited. The Administrative Agent
will promptly advise the Swingline Lender of each Swingline Notice. Each
Swingline Loan shall accrue interest at the Base Rate or any other interest rate
as agreed between the Company and the Swingline Lender and shall have an
Interest Period (which shall be a period contemplated by the definition of the
term “Interest Period”) as agreed between the Company and the Swingline Lender.
The aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Company. The Swingline Lender will make the
proceeds of each Swingline Loan available to the Company in Dollars in
immediately available funds at the account specified by the Company in the
applicable Swingline Notice not later than 1:00 p.m., New York time, on the
requested date of such Swingline Loan.

(b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Company (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Revolving Loan
Notice to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.02,
which will be used solely for the repayment of such Swingline Loan.

 

-45-



--------------------------------------------------------------------------------

(c) If for any reason a Base Rate Loan may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Loan should
have occurred. On the date of such required purchase, each Lender shall promptly
transfer, in immediately available funds, the amount of its participating
interest to the Administrative Agent for the account of the Swingline Lender. If
such Swingline Loan bears interest at a rate other than the Base Rate, such
Swingline Loan shall automatically become a Base Rate Loan on the effective date
of any such participation and interest shall become payable on demand.

(d) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.14(b) or to purchase the participating interests pursuant to
Section 2.14(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Company or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Commitment, (iii) any breach of this Agreement or
any other Loan Document by the Company, the Administrative Agent or any Lender
or (iv) any other circumstance, happening or event whatsoever including, without
limitation, the existence (or alleged existence) of any Material Adverse Effect,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.

2.15 Increase in Commitments; Additional Lenders.

(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, the Company may, upon at least 30 days’ written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender), propose to increase the Aggregate Commitments by an
amount not to exceed $500,000,000 (the amount of any such increase, the
“Additional Commitment Amount”), provided, however, that at no time shall the
Aggregate Commitments exceed $1,500,000,000. Each Lender shall have the right
for a period of 15 days following receipt of such notice, to elect by written
notice to the Company and the Administrative Agent to increase its Commitment by
a principal amount up to its Pro Rata Share of the Additional Commitment Amount.
No Lender (or any successor thereto)

 

-46-



--------------------------------------------------------------------------------

shall have any obligation to increase its Commitment or its other obligations
under this Agreement and the other Loan Documents, and any decision by a Lender
to increase its Commitment shall be made in its sole discretion independently
from any other Lender. Any Lender that fails to respond to such notice shall be
deemed to have declined to increase its Commitment.

(b) If any Lender shall not elect to increase its Commitment pursuant to
subsection (a) of this Section 2.15, the Company may designate another bank or
other financial institution (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Commitment and in the case of any other
such Person (an “Additional Lender”), become a party to this Agreement;
provided, however, that any new bank or financial institution must be acceptable
to the Administrative Agent, which acceptance will not be unreasonably withheld
or delayed. The sum of the increases in the Commitments of the existing Lenders
pursuant to this subsection (b) plus the Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Additional
Commitment Amount.

(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.15 shall become effective upon the receipt by the Administrative Agent
of a supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Company, and by each Additional Lender and
by each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, a certificate of the Company signed by a Responsible Officer,
in form and substance reasonably acceptable to the Administrative Agent,
certifying that (x) at the time of, and immediately after giving effect to, any
such proposed increase, no Default or Event of Default shall exist, (y) all
representations and warranties of the Borrowers contained in Article V (but
excluding the representation set forth in Section 5.05(b)) shall be true and
correct in all material respects on and as of the date of increase, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (z) since June 27, 2014, there has been no
change which has had or could reasonably be expected to have a Material Adverse
Effect, and such evidence of appropriate corporate authorization on the part of
the Company with respect to the increase in the Commitment and such opinions of
counsel for the Company with respect to the increase in the Commitments as the
Administrative Agent may reasonably request.

(d) Upon the acceptance of any such agreement by the Administrative Agent, each
Additional Lender shall automatically be deemed a Lender for all purposes
hereunder, the Aggregate Commitments shall automatically be increased by the
amount of the Commitments added through such agreement and Schedule 2.01 shall
automatically be deemed amended to reflect the Commitments of all Lenders after
giving effect to the addition of such Commitments.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.15 that is not pro rata among all Lenders, (i) within five
Business Days, in the case of any Base Rate Loans then outstanding, and at the
end of the then current Interest Period with respect thereto, in the case of any
Eurocurrency Rate Loans then outstanding, the Borrowers shall prepay their
respective Loans in their entirety and, to the extent the Company elects to do

 

-47-



--------------------------------------------------------------------------------

so and subject to the conditions specified in Article IV, the Borrowers shall
reborrow Loans from the Lenders in proportion to their respective Commitments
after giving effect to such increase, until such time as all outstanding Loans
are held by the Lenders in proportion to their respective Commitments after
giving effect to such increase and (ii) effective upon such increase, the amount
of the participations held by each Lender in each Letter of Credit then
outstanding shall automatically be adjusted such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit in proportion to their respective Commitments.

2.16 Subsidiary Borrowers.

(a) Upon not less than five (5) Business Days’ notice, any Eligible Restricted
Subsidiary may become a Subsidiary Borrower hereunder by delivering to the
Administrative Agent a supplement or joinder in form and substance reasonably
satisfactory to the Administrative Agent executed by such Restricted Subsidiary
and the Company (a “Subsidiary Joinder Agreement”), setting forth the agreement
of such Restricted Subsidiary to become a party to this Agreement as a
Subsidiary Borrower and to be bound by all the terms and provisions hereof, and
such evidence of appropriate corporate authorization on the part of such
Eligible Restricted Subsidiary and such opinions of counsel for such Eligible
Restricted Subsidiary as the Administrative Agent may reasonably request;
provided, however, it shall be a condition to the effectiveness of such Eligible
Restricted Subsidiary becoming a Subsidiary Borrower hereunder that after giving
effect to such Subsidiary Joinder Agreement, (i) the representations and
warranties of the Borrowers contained in Article V (but excluding the
representation set forth in Section 5.05(b)) or in any other Loan Document shall
be true and correct in all material respects, (ii) no Default or Event of
Default shall exist, or would result therefrom and (iii) if such joinder
obligates the Administrative Agent or any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall have
supplied such documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations, and such compliance has been confirmed.

(b) The eligibility of any Subsidiary Borrower to continue to borrow under this
Agreement shall terminate when the Administrative Agent receives an election to
terminate an Eligible Restricted Subsidiary’s status as a Subsidiary Borrower,
in form and substance satisfactory to the Administrative Agent (the “Subsidiary
Termination Agreement”). The delivery of a Subsidiary Termination Agreement
shall not affect any obligation of such Subsidiary Borrower hereunder incurred
prior to delivery of such Subsidiary Termination Agreement.

(c) Each Subsidiary Joinder Agreement delivered to the Administrative Agent
shall be duly executed on behalf of the relevant Eligible Restricted Subsidiary
and the Company, and each Subsidiary Termination Agreement delivered to the
Administrative Agent shall be duly executed on behalf of the Company, in such
number of copies as the Administrative Agent may request. The Administrative
Agent shall promptly give notice to the Lenders and the L/C Issuers of its
receipt of any Subsidiary Joinder Agreement or Subsidiary Termination Agreement
and provide a copy of each such Subsidiary Joinder Agreement and Subsidiary
Termination Agreement to each L/C Issuer and each Lender.

 

-48-



--------------------------------------------------------------------------------

(d) If the Company shall deliver a Subsidiary Joinder Agreement with respect to
any Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Administrative Agent and the
Company, make any Loan available to such Subsidiary by causing an Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of such Subsidiary to repay such Loan in accordance
with the terms of this Agreement.

(e) If (i) a Subsidiary Borrower at any time ceases to be an Eligible Restricted
Subsidiary (by reason of a Subsidiary Termination Agreement being delivered to
the Administrative Agent, by reason of such Subsidiary no longer being wholly
owned, directly or indirectly, by the Company or otherwise) or (ii) an Event of
Default specified in clause (f) of Article VIII occurs with respect to a
Subsidiary Borrower:

(x) the Lenders will have no obligation to make any further Loans to such
Subsidiary Borrower, and

(y) the Company will inform each Lender of the relevant event described in
clause (i) or (ii) of this subsection (e) within three Business Days after it
occurs and, within 30 days after being requested to do so by any Lender, will
expressly assume the outstanding Revolving Credit Exposure of the relevant
Subsidiary Borrower (including accrued and unpaid interest and fees thereon).

2.17 Extension of Commitment Termination Date.

(a) Subject to subclause (c), from time to time after the first anniversary of
the Closing Date, but at least 45 days prior to the scheduled Maturity Date then
in effect, the Borrowers may, by written notice from the Company to the
Administrative Agent, request that the scheduled Maturity Date then in effect be
extended by one calendar year, effective as of a date selected by the Company
(the “Extension Effective Date”); provided, that (i) the Company may make only
one such request in any calendar year and no more than two such requests during
the term of this Agreement and (ii) the Extension Effective Date shall be at
least 30 days, but not more than 90 days, after the date such extension request
is received by the Administrative Agent (the “Extension Request Date”). Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender of such request. If a Lender agrees, in its sole discretion, to so
extend the Maturity Date applicable to its Commitment (an “Extending Lender”),
it shall deliver to the Administrative Agent a written notice of its agreement
to do so no later than 15 days after the Extension Request Date (or such later
date to which the Company and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Company of such
Extending Lender’s agreement to extend the Commitment Termination Date
applicable to such Lender’s Commitment and Revolving Loans (and such agreement
shall be irrevocable until the Extension Effective Date). Subject to
Section 2.17(b), the Commitment of any Lender that fails to accept or respond to
the Borrowers’ request for extension of the Maturity Date (a “Declining Lender”)
shall be terminated on the Maturity Date then in effect for such Lender (without
regard to any extension by other Lenders) and on such

 

-49-



--------------------------------------------------------------------------------

Maturity Date the Borrowers shall pay in full the unpaid principal amount of all
Revolving Loans owing to such Declining Lender, together with all accrued and
unpaid interest thereon and all accrued and unpaid fees owing to such Declining
Lender under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement.

(b) The Administrative Agent shall promptly notify each Extending Lender of the
aggregate Commitments of the Declining Lenders. Upon receipt by the Extending
Lenders of notice of the Declining Lenders (the “Increase Request Date”), each
Extending Lender may offer to increase its respective Commitment by an amount
not to exceed the aggregate amount of the Declining Lenders’ Commitments, and
such Extending Lender shall deliver to the Administrative Agent a notice of its
offer to so increase its Commitment no later than 15 days after the Increase
Request Date (or such later date to which the Company and the Administrative
Agent shall agree), and such offer shall be irrevocable until the Extension
Effective Date. To the extent the aggregate amount of additional Commitments
that the Extending Lenders offer pursuant to the preceding sentence exceeds the
aggregate amount of the Declining Lenders’ Commitments, such additional
Commitments shall be reduced on a pro rata basis. To the extent the aggregate
amount of Commitments that the Extending Lenders have so offered to extend is
less than the aggregate amount of Commitments that the Company has so requested
to be extended, the Company shall have the right to seek additional Commitments
from other Persons. Once the Company has obtained offers to provide the full
amount of any Declining Lender’s Commitments (whether from Extending Lenders or
other Persons), the Company shall have the right but not the obligation to
require any Declining Lender to (and any such Declining Lender shall) assign in
full its rights and obligations (including all Commitments and Revolving Loans)
under this Agreement to one or more banks or other financial institutions (which
may be, but need not be, one or more of the Extending Lenders) which at the time
agree to, in the case of any such Person that is an Extending Lender, increase
its Commitment and in the case of any other such Person (a “New Lender”) become
a party to this Agreement; provided that (i) such assignment is otherwise in
compliance with Section 10.07, (ii) such Declining Lender receives payment in
full of the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement and (iii) any such assignment shall be effective on the date on or
before such Extension Effective Date as may be specified by the Company and
agreed to by the respective New Lenders and Extending Lenders, as the case may
be, and the Administrative Agent.

(c) If, but only if, Extending Lenders and New Lenders, as the case may be, have
agreed to provide Commitments in an aggregate amount equal to greater than 50%
of the aggregate amount of the Commitments outstanding immediately prior to such
Extension Effective Date and the conditions precedent in Section 4.01 ((x) other
than 4.01(a)(vi) and (y) with respect to 4.01(a)(ix) no additional types of
documentation shall be required as compared to the Closing Date) are met as of
the Extension Effective Date, the Maturity Date in effect with respect to the
Commitments of such Extending Lenders and New Lenders (but not other Lenders
that do not elect to extend) shall be extended by one calendar year.

 

-50-



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) For purposes of this Section 3.01, the term “Lender” includes any L/C Issuer
and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes; provided that if any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Withholding Agent shall make such deduction or withholding and timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by such Borrower shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient shall receive an amount equal to the sum it would have
received had no such deductions or withholdings been made.

(c) In addition, without limiting the provisions of subsection (b) of this
Section but without duplication, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) The Borrowers shall, without duplication, indemnify each Recipient, within
thirty (30) Business Days after written demand therefor, for the full amount of
any (i) Indemnified Taxes paid or payable by such Recipient or required to be
withheld or deducted from a payment to such Recipient (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and (ii) reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. In the event that such
Indemnified Taxes referred to in clause (i) shall exceed $100,000, the Recipient
subject to such Indemnified Taxes shall (x) notify the Company of such
imposition or assertion and (y) the Company, solely at its own expense, may
cause such Recipient to contest the imposition or assertion of such Indemnified
Taxes as to which there exists no reasonable basis. The respective Borrowers
shall fully indemnify such Recipient for all costs (including any liabilities,
penalties, interest and expenses) incurred by such Recipient in connection with
any such contest to the extent necessary to preserve such Recipient’s after-tax
yield. Nothing contained in this subsection (A) obligates the Administrative
Agent or any Lender (or any of their respective Affiliates) to disclose to any
Borrower any of its tax records or materials relating thereto, (B) shall
interfere with the right of the Administrative Agent or any Lender (or any of
their respective Affiliates) to arrange its taxation and financial affairs in
whatever manner it deems appropriate, or (C) obligates the Administrative Agent
or any Lender (or any of their respective Affiliates) to claim relief from
taxation on its corporate profits or, subject to clause (y) above, to claim any
credits, deductions or other relief otherwise available to it with respect to
its tax affairs. Payment under this subsection (d) shall be made within 30 days
after the date the Lender or the Administrative Agent makes a written demand
therefor. A certificate as to the amount of

 

-51-



--------------------------------------------------------------------------------

such payment or liability delivered to the Company by the applicable Recipient
(with a copy to the Administrative Agent in the case of a Recipient other than
the Administrative Agent), setting forth in reasonable detail the nature and
amount of such Indemnified Taxes, shall be conclusive, absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(f) Tax Forms.

(i) Any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent, on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Recipient is legally
entitled to do so, that such Recipient is exempt from U.S. federal backup
withholding tax.

(ii) Any Recipient that is a Foreign Person and that is entitled to an exemption
from or reduction of withholding tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to the Company and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Recipient that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Recipient becomes a
Recipient under this Agreement, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Company or the Administrative Agent, deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the Company or the Administrative Agent), whichever of the
following is applicable:

(A) if such Recipient is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed originals of IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form thereto, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to any other
applicable

 

-52-



--------------------------------------------------------------------------------

payments under any Loan Document, duly completed and executed originals of IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form thereto, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(B) duly completed and executed originals of IRS Form W-8ECI, or any successor
form thereto, certifying that the payments received by such Recipient are
effectively connected with such Recipient’s conduct of a trade or business in
the United States;

(C) if such Recipient is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly completed and
executed originals of IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form
thereto, together with a certificate, substantially in the form of Exhibit F-1
(a “U.S. Tax Compliance Certificate”) upon which such Recipient certifies that
(1) such Recipient is not a bank for purposes of Section 881(c)(3)(A) of the
Code, (2) such Recipient is not a 10% shareholder of any Borrower within the
meaning of Section 871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such
Recipient is not a controlled foreign corporation that is related to any
Borrower within the meaning of Section 881(c)(3)(C) of the Code, and (4) the
interest payments in question are not effectively connected with a U.S. trade or
business conducted by such Recipient; or

(D) if such Recipient is not the beneficial owner of any amount payable to such
Recipient pursuant to any Loan Document, duly completed and executed originals
of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS Form W-9,
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form
thereto, a U.S. Tax Compliance Certificate, substantially in the form of Exhibit
F-2 or Exhibit F-3, and/or other certification documents from each beneficial
owner, as applicable; provided that if such Recipient is a partnership and one
or more direct or indirect partners of such Recipient are claiming the portfolio
interest exemption, such Recipient may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner.

(iii) Each Recipient shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the Company or the Administrative Agent) on or prior to
the date on which such Recipient becomes a Recipient under this Agreement (and
from time to time thereafter upon the reasonable request of any Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law or form instructions to
permit any Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

(iv) Each Recipient agrees that if any form or certification it previously
delivered under this Section 3.01 expires or becomes obsolete or inaccurate in
any respect and such Recipient is not legally entitled to provide an updated
form or certification, it shall promptly notify the Company and the
Administrative Agent of its inability to update such form or certification.

 

-53-



--------------------------------------------------------------------------------

(g) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Recipient has complied with such Recipient’s obligations under FATCA,
and (if applicable) to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 3.01(g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

3.02 Illegality. If any Change in Law shall, after the date hereof, make it
unlawful, or if any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans or to fund any Loans in any Foreign Currency, or if any such
circumstance materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore Dollar market,
or to determine or charge interest rates based upon the Eurocurrency Rate, then,
on notice thereof by such Lender to the Company through the Administrative
Agent, any obligation of such Lender to make or continue affected Eurocurrency
Rate Loans or to convert Base Rate Loans to affected Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans in
Dollars, either on the last day of the Interest Period thereof, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Administrative Agent determines in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for such

 

-54-



--------------------------------------------------------------------------------

Eurocurrency Rate Loan, or (c) the Eurocurrency Rate for such Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly, but in any
event not later than the first day of the Interest Period related to such Loan
(or the conversion or continuation thereof, as the case may be), notify the
Company and all Lenders. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent revokes such notice. Upon receipt of such notice, the Company may revoke
any pending request for a Revolving Borrowing, conversion or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of a Change in Law there shall be
any increase in the cost to such Lender of agreeing to make or making, funding,
converting, continuing into or maintaining Eurocurrency Rate Loans or (as the
case may be) issuing or participating in Letters of Credit, a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes (as to which
Section 3.01 shall govern) or changes in the Eurocurrency Reserve Rate),
(ii) Excluded Taxes, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) If any Lender or L/C Issuer determines that any Change in Law affecting such
Lender or L/C Issuer or any Lending Office of such Lender or such Lender’s or
L/C Issuer’s Parent Company, if any, regarding capital or liquidity
requirements, has the effect of reducing the rate of return on such Lender’s or
L/C Issuer’s capital or on the capital of such Lender’s or L/C Issuer’s Parent
Company, if any, as a consequence of such Lender’s or L/C Issuer’s obligations
hereunder to a level below that which such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s Parent Company would have achieved but for such Change in Law
(taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s Parent Company with respect to capital
adequacy or liquidity), then from time to time upon demand of such Lender (with
a copy of such demand to the Administrative Agent), the Company shall, or shall
cause the applicable Borrower to, pay to such Lender or L/C Issuer, as the case
may be, such additional amounts as will compensate such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s Parent Company for any such reduction suffered
with respect to its Obligations.

(c) The Company shall, or shall cause the applicable Borrower to, pay to each
Lender, as long as such Lender shall be required pursuant to regulations issued
by any central bank, monetary authority, the Board, the European Central Bank or
any other Governmental Authority of the United States or of the jurisdiction of
such currency or any jurisdiction in which Loans in such currency are made to
which banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which

 

-55-



--------------------------------------------------------------------------------

interest rates applicable to loans in such currency are determined to maintain
reserves (including, without limitation, any emergency, supplemental, special or
other marginal reserves) with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities” under Regulation D), additional costs on the unpaid principal
amount of each Eurocurrency Rate Loan to such Borrower equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive) (but excluding
any such costs arising from changes in the Eurocurrency Reserve Rate), which
shall be due and payable on each date on which interest is payable on such Loan,
provided that the Company shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall, or shall cause the
applicable Borrower to, promptly compensate such Lender for and hold such Lender
harmless from any actual cost or expense incurred by it in connection with such
Borrower’s Loans as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
as well as foreign exchange losses, based on customary funding and foreign
exchange hedging arrangements. Notwithstanding the foregoing, no Borrower shall
have any obligation to pay any Lender any amount arising under subsection (a) to
the extent that such amount exceeds the amount, if any, by which (i) the present
value of the additional interest which would have been payable to such Lender if
the applicable Loan had not been prematurely continued, converted, paid or
prepaid exceeds (ii) the present value of the interest which would have been
receivable by such Lender as a result of placing the amount so received by such
Lender as a consequence of the continuation, conversion, payment or prepayment
of such Loan on deposit in the applicable offshore Dollar interbank market for a
term equal to the number of days remaining in the Interest Period related to
such Loan. For purposes of calculating the present value of any interest
payments referred in the immediately preceding sentence, such interest payments
shall be discounted at a rate equal to the sum of (x) the Eurocurrency Rate in
effect on the date two Business Days prior to the date the Borrower continues,
converts, pays or prepays any Loan in the manner described in subsection (a),
and (y) the Applicable Rate for Eurocurrency Rate Loans. The Company shall, or
shall cause the

 

-56-



--------------------------------------------------------------------------------

applicable Borrower to, also pay any customary administrative fees charged by
such Lender in connection with the foregoing. The foregoing indemnity shall not
apply to any special, incidental or consequential damages.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable offshore Dollar interbank
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for computing the additional amount or amounts to be paid to it hereunder
shall be provided to the Company and shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01, 3.04
or 3.07, the Company may remove or replace such Lender in accordance with
Section 10.15.

3.07 Additional Interest Costs.

(a) Additional Interest. If and so long as any Lender is required to comply with
reserve asset ratios, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England or the European Central Bank or the European System of Central Banks,
but excluding requirements reflected in the Eurocurrency Reserve Rate) in
respect of any of such Lender’s Eurocurrency Rate Loans in any currency other
than Dollars, such Lender may require the Company to pay, or cause the
applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan.

(b) Determination of Amounts Due. Any additional interest owed pursuant to
subsection (a) above shall be determined by the relevant Lender and notified to
the Company (with a copy to the Administrative Agent) in the form of a
certificate setting forth such additional interest at least five Business Days
before each date on which interest is payable for the relevant Loan, and such
additional interest so notified to the Company by such Lender shall be payable
to the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

(c) Limitation on Amounts Due. Subject to Section 3.09(b), failure or delay on
the part of any Lender on any occasion to demand additional interest pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
additional interest on any subsequent occasion.

 

-57-



--------------------------------------------------------------------------------

3.08 Survival. All of the Borrowers’ obligations (and each Lenders’ and the
Administrative Agent’s obligation of notice) under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

3.09 Change in Lending Office; Limitation on Increased Costs.

(a) Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.01, 3.02, 3.04 or 3.07 to
reduce the liability of the Borrowers or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion; provided that nothing in this
Section 3.09 shall affect or postpone any of the obligations of any Borrower or
the right of any Lender provided in such Sections.

(b) Notwithstanding Section 3.04, Section 3.06 or Section 3.07, the Borrowers
shall only be obligated to compensate the Lenders for amounts arising under
Section 3.04, Section 3.06 or Section 3.07 to the extent such amounts arose
during (i) any time or period commencing not more than 6 months prior to the
date on which such Lender notifies the Administrative Agent and the Company that
such Lender proposes to demand compensation under Section 3.04, Section 3.06 or
Section 3.07 and (ii) any time or period during which, because of the
unannounced retroactive application of any statute, regulation or other basis,
such Lender could not have known that such amount might arise or accrue.

3.10 Defaulting Lenders.

(a) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply, notwithstanding anything to the contrary
in this Agreement:

(i) the L/C Exposure and the Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the proviso below, automatically be reallocated
(effective no later than one (1) Business Day after the Administrative Agent has
actual knowledge that such Lender has become a Defaulting Lender) among the
Non-Defaulting Lenders on a pro rata basis in accordance with the Commitments of
the Non-Defaulting Lenders; provided that (x) such reallocation does not cause
the total Revolving Credit Exposure of any Non-Defaulting Lender to exceed the
Commitment of such Non-Defaulting Lender and (y) the conditions set forth in
Section 4.02(a) and (b) are satisfied at the time of such reallocation; and

(ii) to the extent that any portion (the “unreallocated portion”) of the L/C
Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) above for any reason, the Borrowers will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the L/C Issuers and/or the Swingline Lender), (x) Cash
Collateralize the obligations of the Borrowers

 

-58-



--------------------------------------------------------------------------------

to the L/C Issuers or the Swingline Lender in respect of such L/C Exposure or
such Swingline Exposure, as the case may be, in an amount equal to the aggregate
amount of the unreallocated portion of the L/C Exposure and the Swingline
Exposure of such Defaulting Lender, (y) in the case of such Swingline Exposure,
prepay and/or Cash Collateralize in full the unreallocated portion thereof, or
(z) make other arrangements satisfactory to the Administrative Agent, the L/C
Issuers and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender;

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim any Borrower, the Administrative
Agent, any L/C Issuer, the Swingline Lender or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender.

(b) If the Borrowers, the Administrative Agent, the L/C Issuers and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice,
and subject to any conditions set forth therein, the L/C Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing). If the L/C Exposure or the
Swingline Exposure of such Defaulting Lender has been Cash Collateralized, the
Administrative Agent will promptly return such cash collateral to the Borrowers;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(c) So long as any Lender is a Defaulting Lender, no L/C Issuer will be required
to issue, amend, extend, renew or increase any Letter of Credit, and the
Swingline Lender will not be required to fund any Swingline Loans, as
applicable, unless it is satisfied that 100% of the related L/C Exposure and
Swingline Exposure after giving effect thereto is fully covered or eliminated by
application of the following provisions in order:

(i) first, in the case of a Defaulting Lender, the Swingline Exposure and the
L/C Exposure of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders as provided in subsection (a)(i) of this Section (and to the full extent
permitted by such subsection);

 

-59-



--------------------------------------------------------------------------------

(ii) second, in the case of a Defaulting Lender, without limiting the provisions
of subsection (a)(ii) of this Section, each Borrower Cash Collateralizes its
reimbursement obligations in respect of such Letter of Credit or such Swingline
Loan in an amount equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or such Swingline Loan, or the Borrowers make other arrangements
satisfactory to the Administrative Agent, the L/C Issuers and the Swingline
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender; and

(iii) third, in the case of a Defaulting Lender, the Borrowers agree that the
face amount of such requested Letter of Credit or the principal amount of such
requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or such Swingline
Loan will, subject to the limitation in the proviso below, be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 2.12 will be deemed adjusted to reflect
this provision; provided that the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reduction.

(d) Notwithstanding anything herein to the contrary, any amount paid by the
Borrowers for the account of a Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, reimbursement of payments by an L/C
Issuer under a Letter of Credit, indemnity payments or other amounts) will be
retained by the Administrative Agent in a segregated non-interest bearing
account until the Maturity Date (or such earlier date as the Borrowers, the
Administrative Agent, the L/C Issuers and the Swingline Lender agree in writing
in their discretion that such Lender has ceased to be a Defaulting Lender) at
which time the funds in such account will be applied by the Administrative
Agent, to the fullest extent permitted by law, in the following order of
priority: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement; second, to the payment of any
amounts owing by such Defaulting Lender to the L/C Issuers and the Swingline
Lender under this Agreement; third, to the payment of interest due and payable
to the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
fourth, to the payment of fees then due and payable to the Lenders hereunder
that are not Defaulting Lenders, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to the payment of
principal and unreimbursed drawings under any Letters of Credit then due and
payable to the Lenders hereunder that are not Defaulting Lenders, ratably in
accordance with the amounts thereof then due and payable to them; sixth, to the
ratable payment of other amounts then due and payable to the Lenders hereunder
that are not Defaulting Lenders; and seventh, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

 

-60-



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Closing Date. The Lenders’ Commitments shall not become
effective hereunder unless all of the following conditions precedent have been
satisfied (or waived in accordance with Section 10.01):

(a) Unless waived by all the Lenders (or by the Administrative Agent), the
Administrative Agent’s receipt of the following, unless otherwise specified,
each properly executed by a Responsible Officer of the Company (where
applicable), each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement, signed on behalf of each party
hereto or written evidence (which may include electronic transmission of a
signed signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement;

(ii) executed counterparts of the Guarantee, signed by Exelis or written
evidence (which may include electronic transmission of a signed signature page
of this Agreement) that Exelis has signed the Guarantee;

(iii) certified copies of resolutions or other action of the Board of Directors
of each Borrower and Guarantor, incumbency certificates and/or other
certificates of the Secretary or Assistant Secretary of each Borrower and
Guarantor establishing the identities of and verifying the authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Borrower or Guarantor is a party;

(iv) evidence verifying that each Borrower and Guarantor is duly organized or
formed, validly existing, in good standing and qualified to engage in business
in the jurisdiction of its incorporation;

(v) a certificate signed by a Responsible Officer of each Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements which has had or could reasonably be expected
to have a Material Adverse Effect; and (C) the current Senior Debt Ratings;

(vi) an opinion of counsel to the Borrowers, addressed to the Administrative
Agent, SunTrust Bank as L/C Issuer and each of the Lenders, and covering such
matters relating to the Borrowers, the Loan Documents and the transactions
contemplated therein as the Administrative Agent shall reasonably request;

 

-61-



--------------------------------------------------------------------------------

(vii) evidence that (A) the Company has delivered notice of its termination of
commitments under the Existing Credit Agreement to the administrative agent
three Business Days prior to the Closing Date, (B) that all amounts outstanding
under the Existing Credit Agreement have been paid (including, without
limitation, principal, interest and fees), provided that all such amounts may be
repaid substantially simultaneously with Loan(s) advanced under this Agreement,
and (C) that the “commitments” of the lenders under the Existing Credit
Agreement have been or concurrently with the Closing Date are being terminated;

(viii) a duly executed Request for Credit Extension for any Credit Extension to
be made on the Closing Date;

(ix) a duly executed funds disbursement agreement, if applicable; and

(x) such other certificates, documents or consents as the Administrative Agent
or SunTrust Bank as L/C Issuer reasonably require.

(b) Any fees required to be paid on or before the Closing Date in connection
herewith shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced at least one
Business Day prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute the Administrative Agent’s reasonable estimates of
Attorney Costs incurred or to be incurred by each of them through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

Without limiting the generality of the provisions of Section 4.01, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type, or a continuation of
Revolving Loans as the same Type) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrowers contained in Article V
(but excluding the representation set forth in Section 5.05(b)) shall be true
and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

-62-



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Revolving Loans as the same Type) submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification. (a) Such Borrower is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation, and (b) the Company is in good standing under the
Laws of the State of Florida.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Borrower of each Loan Document (a) are within its corporate or analogous
powers, (b) have been duly authorized by all necessary corporate or analogous
action, and (c) do not contravene (i) such Borrower’s Organization Documents,
(ii) any applicable Laws or (iii) any material contractual restriction binding
on or affecting such Borrower.

5.03 Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required for the due execution, delivery and performance by any
Borrower of any Loan Document.

5.04 Binding Effect. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Borrower enforceable against it in accordance with its respective terms except
that such enforcement may be limited by applicable Debtor Relief Laws.

5.05 Financial Statements; No Material Adverse Change.

(a) The Audited Financial Statements, copies of which have been furnished to the
Lenders, fairly present in all material respects the consolidated financial
condition of the Company and its Subsidiaries as of June 27, 2014 and the
results of the operations of the Company and its Subsidiaries for the fiscal
year ended on such date, all in accordance with GAAP consistently applied.

(b) Since the date of the Audited Financial Statements, there has been no change
in such conditions or operations that could reasonably be expected to have a
Material Adverse Effect.

 

-63-



--------------------------------------------------------------------------------

5.06 Litigation. Except as set forth on Schedule 5.06, on the date of this
Agreement there is no pending or, to the Company’s knowledge, threatened action,
investigation or proceeding affecting any Borrower or any Restricted
Subsidiaries before any court, Governmental Authority or arbitrator which if
adversely determined could reasonably be expected to have a Material Adverse
Effect.

5.07 ERISA Compliance. No Reportable Event has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Single Employer Plan, and each Single Employer Plan has,
during this five-year period, complied in all material respects with the
applicable provisions of ERISA and the Code. There is no outstanding Lien under
ERISA or the Code with respect to any Single Employer Plan. The ratio of the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund the Plan as determined by the Plan’s actuary) to
the value of the assets of such Plan allocable to such accrued benefits is not
higher than such ratio as of the last annual valuation date prior to the date on
which this representation is made or deemed made. Neither the Company nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan with respect to which there is an outstanding liability, and
neither the Company nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Company or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvency.
Notwithstanding the foregoing, none of the events, acts or failures to act
described in this Section 5.07 shall be deemed to result in a breach of a
representation or warranty unless it could reasonably be expected to have a
Material Adverse Effect.

5.08 Real Property. To each Borrower’s knowledge, each of the representations
and warranties set forth in paragraphs (a) through (e) of this Section 5.08 is
true and correct with respect to each parcel or real property owned or operated
by the Borrowers and the Restricted Subsidiaries (the “Properties”), except to
the extent that the facts and circumstances giving rise to any such failure to
be so true and correct would not reasonably be expected to have a Material
Adverse Effect:

(a) The Properties do not contain, and have not previously contained, in, on, or
under such Properties, including without limitation, the soil and groundwater
thereunder, any Hazardous Materials in concentrations which violate
Environmental Laws.

(b) The Properties and all operations and facilities at the Properties are in
compliance with all Environmental Laws, and there is no Hazardous Materials
contamination or violation of any Environmental Law which could interfere with
the continued operation of any of the Properties or impair the fair saleable
value of any thereof other than Hazardous Materials found in properties of
similar age and type (e.g. the potential for asbestos containing material or
lead paint present in compliance with Environmental Laws).

 

-64-



--------------------------------------------------------------------------------

(c) Neither the Borrowers nor any of the Restricted Subsidiaries has received
any complaint, notice of violation, alleged violation, investigation or advisory
action or of potential liability or of potential responsibility regarding
environmental protection matters or permit compliance with regard to the
Properties, nor is any Borrower aware that any Governmental Authority is
contemplating delivery to any Borrower or any of the Restricted Subsidiaries of
any such notice.

(d) Hazardous Materials have not been generated, treated, stored, disposed of,
at, on or under any of the Properties, nor have any Hazardous Materials been
transferred from the Properties to any other location, in either case, in a
manner that violates any Environmental Law.

(e) There are no governmental, administrative actions or judicial proceedings
pending or contemplated under any Environmental Laws to which any Borrower or
any of the Restricted Subsidiaries is or will be named as a party with respect
to the Properties, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements, outstanding under any Environmental Law with respect to
any of the Properties.

5.09 Margin Regulations; Investment Company Act.

(a) No Borrower is generally engaged in the business of extending credit or in
the business of purchasing or carrying Margin Stock, and the Borrowings
hereunder will not be used for the purpose of carrying Margin Stock in a manner
which (i) would violate or result in a violation of Regulations T, U or X, or
(ii) would constitute a Hostile Acquisition involving Margin Stock.

(b) None of any Borrower, any Person controlling any Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.10 Outstanding Loans. The aggregate outstanding Revolving Credit Exposure does
not exceed the Aggregate Commitments.

5.11 Taxes. The Borrowers and the Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those the failure to so file or pay
would not in the aggregate have a Material Adverse Effect or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP, and (b) those required,
levied or imposed by foreign governments if, in the opinion of the chief
executive officer of the Company, the filing or payment thereof shall no longer
be advantageous to the Borrowers or the Restricted Subsidiaries in the conduct
of their business and the failure to so file or pay would not in the aggregate
have a Material Adverse Effect. There is no proposed tax assessment against any
Borrower or any Restricted Subsidiary that would, if made, have a Material
Adverse Effect.

5.12 Intellectual Property; License, Etc. Each of the Borrowers and the
Restricted Subsidiaries owns, or is licensed, or otherwise has the right, to
use, all patents,

 

-65-



--------------------------------------------------------------------------------

trademarks, service marks, trade names, copyrights and other intellectual
property necessary to its business, and, except as set forth on Schedule 5.06,
the use thereof by the Borrowers and the Restricted Subsidiaries does not
infringe on the rights of any other Person, except in each case where a failure
to have such rights or such infringement would not have a Material Adverse
Effect.

5.13 Disclosure. No statement, information, report, representation, or warranty
made by any Borrower in any Loan Document or furnished to the Administrative
Agent or any Lender by or on behalf of any Borrower in connection with any Loan
Document when made contains any untrue statement of material fact or omits any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading in any material respect. This representation does not apply to
estimates or projections of future performance, which each Borrower represents
were or will be prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation.

5.14 Solvency. Immediately following the making of each Borrowing and after
giving effect to the application of the proceeds of such Borrowing, the Company
and its Subsidiaries (on a consolidated basis) will be Solvent.

5.15 Anti-Money Laundering Laws/Patriot Act. The Company and its Subsidiaries
(a) have conducted and will continue to conduct their business operations in
compliance, in all material respects, with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, the Patriot Act, and the applicable anti-money laundering statutes, rules
and regulations of jurisdictions where the Company or its Subsidiaries conduct
business (collectively, the “Anti-Money Laundering Laws”); (b) have instituted
and maintained and will continue to maintain policies and procedures designed to
promote and achieve compliance with applicable Anti-Money Laundering Laws; and
(c) will not, directly or, to its knowledge after due inquiry, indirectly, use
the proceeds of the Credit Extensions, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, to fund or facilitate any activities or business of any kind that would
constitute or result in a violation of the Anti-Money Laundering Laws.

5.16 Sanctions. None of the Company nor any of its Subsidiaries (a) is a
Sanctioned Person, (b) is a Person 50 percent or more owned by or otherwise
controlled by one or more Sanctioned Persons, (c) has an officer, director or
employee that is a Sanctioned Person, or (d) is located, organized or knowingly
doing business in any Sanctioned Country. No part of the proceeds of any Credit
Extensions hereunder will be used directly by the Company or any of its
Subsidiaries or, to the knowledge of the Company, indirectly (i) to fund any
operations, or finance any activities, by any of the Company or any of its
Subsidiaries in a Sanctioned Country, or (ii) to finance any investment, or make
any payments, by any of the Company or any of its Subsidiaries to a Sanctioned
Person, a Person owned or controlled by one or more Sanctioned Persons, or a
Sanctioned Country.

5.17 FCPA. The Company, its Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Company, any agent of, and
acting on behalf of, the Company and its Subsidiaries, (a) have conducted (other
than as set forth in the

 

-66-



--------------------------------------------------------------------------------

Company’s annual report on Form 10-K for the fiscal year ended June 27, 2014)
and will continue to conduct their businesses operations in compliance in all
material respects with the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), the U.K. Bribery
Act 2010, and all other applicable anti-corruption laws (collectively, the
“Anti-Corruption Laws”) and (b) have instituted and maintained and will continue
to maintain policies and procedures designed to promote and achieve compliance
with the Anti-Corruption Laws. No Borrower will, directly or, to the knowledge
of the Company, indirectly, use the proceeds of the Credit Extensions or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
affiliate, joint venture partner or other Person or entity in violation of the
Anti-Corruption Laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall, unless the Required Lenders shall
otherwise consent in writing:

6.01 Reporting Requirements.

Deliver to the Administrative Agent (with sufficient copies for distribution to
each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of Ernst &
Young LLP, Deloitte & Touche USA LLP, PricewaterhouseCoopers LLP, KPMG LLP or
another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any going
concern qualification;

(b) as soon as available, but in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income for such
fiscal quarter and cash flows for the portion of the Company’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter or portion of the Company’s fiscal year then ended
of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Company as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

-67-



--------------------------------------------------------------------------------

(c) promptly after the sending or filing thereof, copies of all material reports
which the Company sends to its stockholders generally, and copies of all reports
and registration statements which the Company or any Restricted Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;
provided that the Company shall not be required to furnish copies of
registration statements filed on Form S-8, Form 144 or Forms 3, 4 or 5, or
exhibits to the reports and registration statements referred to in this
subsection (c);

(d) promptly subsequent to the rendering thereof and, upon a Responsible Officer
becoming aware thereof, notice of the rendering against the Company or any
Restricted Subsidiary of any final judgment or order for the payment of money in
excess of the Threshold Amount (or its equivalent in another applicable
currency), together with a description in reasonable detail of the relevant
circumstances and the action which the Company proposes to take in response
thereto;

(e) promptly, notice of any Event of Default or any Default hereunder, together
with a description in reasonable detail of the relevant circumstances and the
action which the Company proposes to take in response thereto;

(f) promptly, notice of the occurrence of any ERISA Event that has resulted in
or could reasonably be expected to result in a Material Adverse Effect; together
with a description in reasonable detail of the relevant circumstances and the
action which the Company proposes to take in response thereto;

(g) promptly, of any announcement by Moody’s, S&P or Fitch of any downgrade or
possible downgrade in a Senior Debt Rating; and

(h) such other information respecting the conditions or operations, financial or
otherwise, of any Borrower or any of its Subsidiaries as any Lender, through the
Administrative Agent, may from time to time reasonably request and subject to
restrictions imposed by applicable security clearance regulations, provided,
however, that the Borrowers shall only be required to use their commercially
reasonable efforts with respect to requests for information regarding
Unrestricted Subsidiaries.

Reports required to be delivered pursuant to Sections 6.01(a), (b) or (c) shall
be deemed to have been delivered on the date on which the Company posts such
reports on the Company’s website on the Internet at the website address listed
on Schedule 10.02 hereof or when such report is posted on the Securities and
Exchange Commission’s website at www.sec.gov; provided that (x) the Company
shall deliver paper copies of such reports to the Administrative Agent upon
request or to any Lender who requests the Company to deliver such paper copies
until written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (y) the Company shall, on or before the
required delivery date, notify by facsimile or electronic mail (unless requested
by such Person to provide paper copies of any such notice) the Administrative
Agent and each Lender of the posting of any such reports. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the reports referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports.

 

-68-



--------------------------------------------------------------------------------

6.02 Corporate Existence. Maintain its corporate existence and good standing in
its jurisdiction of incorporation and maintain its qualification as a foreign
corporation and good standing in all jurisdictions where the failure to so
qualify would have a Material Adverse Effect.

6.03 Compliance with Laws, Etc. Comply, and cause each of the Restricted
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
where the failure to so comply would have a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property, except to the extent otherwise permitted by Section 6.08.

6.04 Certificates. Furnish to the Administrative Agent (in sufficient copies for
distribution to each Lender), promptly following the filing of the financial
statements referred to in Section 6.01(a) and (b), but in no case later than the
deadlines set for the delivery of the applicable financial statements in those
subsections, a Compliance Certificate signed by a Responsible Officer
(a) stating that, to such Responsible Officer’s knowledge, the Borrowers during
such period have in all material respects observed or performed all of their
covenants and other agreements and satisfied every condition contained in this
Agreement and in each other Loan Document to be observed, performed or satisfied
by them, and that such Responsible Officer has obtained no knowledge of any
Event of Default except as specified in such certificate, and (b) showing in
reasonable detail the calculation supporting such statement in respect of
Sections 7.01(s), 7.03 and 7.06.

6.05 Covenant to Secure Obligations Equally. Without affecting the obligations
of the Borrowers under Section 7.01, if any Borrower or any Restricted
Subsidiary shall create, assume, incur or suffer to exist any Lien upon any of
their respective property or assets, whether now owned or hereafter acquired,
other than Permitted Liens (unless written consent to the creation or assumption
thereof shall have been obtained from the Required Lenders pursuant to
Section 10.01), then the Borrowers shall make or cause to be made effective
provisions whereby the Obligations shall be secured by such Lien equally and
ratably with any and all other Debt or other obligations thereby secured, and
such security shall be created and conveyed by documentation satisfactory in
scope, form and substance to the Administrative Agent and shall continue in full
force and effect until the same is released by the Lenders, for as long as the
Debt or other obligations are secured thereby and in any case the Obligations
shall have the benefit, to the full extent that the holders may be entitled
thereto under applicable law, of an equitable lien on such property or assets
equally and ratably securing the Obligations.

6.06 Maintenance of Properties. Maintain all of its property in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time to make all proper repairs, renewals or replacements, betterments and
improvements thereto so that the business carried on in connection therewith may
be properly conducted at all times, and cause the Restricted Subsidiaries to do
so, except where the failure to maintain, make such repairs, renewals,
replacements, betterments or improvements would not, in the aggregate, have a
Material Adverse Effect and for asset dispositions, transfers or sales not
prohibited by Section 7.02.

 

-69-



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance. Keep, and cause each of the Restricted
Subsidiaries to keep, all of its insurable properties insured against loss or
damage by theft, fire, smoke, sprinklers, riot and explosion, such insurance to
be in such form, in such amount and against such other risks and hazards as are
customarily maintained (including risk retention) by other Persons operating
similar businesses and having similar properties in the same general areas in
which the Company and the Restricted Subsidiaries own property.

6.08 Taxes and Other Claims. Pay and discharge, and cause each of the Restricted
Subsidiaries to pay and discharge, before the same shall become delinquent,
(a) all tax liabilities, assessments and governmental charges or levies imposed
upon it or its properties or assets, and (b) all known lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that neither the
Company nor any of the Restricted Subsidiaries shall be required to pay or
discharge (x) any such tax, assessment, charge or claim which is being contested
in good faith and by proper proceedings and for which adequate reserves have
been provided in accordance with GAAP or (y) any such taxes or assessments
levied by foreign governments if, in the opinion of the chief executive officer
of the Company, payment thereof shall no longer be advantageous to the Company
or such Restricted Subsidiary in the conduct of its business and the failure to
so pay would not in the aggregate have a Material Adverse Effect.

6.09 Environmental Laws.

(a) Comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with all Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, registration or
permits required by Environmental Laws, and cause each of the Restricted
Subsidiaries to do so, except to the extent that failure to do so would not be
reasonably expected to have a Material Adverse Effect;

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities respecting Environmental Laws, and cause each of the Restricted
Subsidiaries to do so except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings or
the failure to so comply would not be reasonably expected to have a Material
Adverse Effect; and

(c) Defend, indemnify and hold harmless the Administrative Agent and each
Lender, and their respective employees, agents, officers and directors, from and
against any actual and direct claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of or noncompliance with any Environmental Laws applicable to the real
property owned or operated by the Company or any of the Restricted Subsidiaries,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, reasonable attorney’s and consultant’s
fees, investigation and laboratory fees, court costs and litigation expenses,
except to the extent that any of the foregoing arise out of the gross negligence
or willful misconduct of the party seeking indemnification therefor; provided
that the indemnification provided for by this paragraph shall survive the
repayment of the Obligations and the termination of the Commitments for a period
of five years.

 

-70-



--------------------------------------------------------------------------------

6.10 Books and Records. Keep, and cause each of its Material Subsidiaries to
keep, proper books of record and account, containing complete and accurate
entries in all material respects of all their respective financial and business
transactions.

6.11 Compliance with ERISA. Do, and cause each of its Commonly Controlled
Entities to do, each of the following: (a) maintain each Plan (other than a
Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state law; (b) cause each
Single Employer Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code; except, in each case, where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

6.12 Visitation, Inspection, Etc. Permit and cause each of its Material
Subsidiaries to permit (a) any representative of the Administrative Agent or the
Required Lenders at the expense of the Administrative Agent or such Lenders, as
the case may be unless an Event of Default has occurred and is continuing, to
visit and inspect its properties, to examine its financial books and records and
to make copies and take extracts therefrom all at such reasonable times and as
often as the Administrative Agent or the Required Lenders may reasonably request
after reasonable prior notice to the Company, and (b) permit any representative
of the Administrative Agent or any Lender to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Company; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required. Notwithstanding anything to the
contrary contained in this Section 6.12, the right of visitation and inspection
shall be subject to reasonable limitations for security related precautions and
subject to the confidentiality provisions contained in Section 10.08.

6.13 Sanctions, Export Controls, Anti-Corruption Laws and Anti-Money Laundering
Laws. Maintain and enforce policies and procedures with respect to itself and
its Subsidiaries reasonably designed to ensure compliance with applicable
Sanctions, export controls, Anti-Corruption Laws and Anti-Money Laundering Laws.

6.14 Subsidiary Guarantee. In the event that any Restricted Subsidiary (other
than a Foreign Subsidiary) of the Company incurs, borrows or guarantees any Debt
in a committed or outstanding principal amount in excess of $100,000,000 or it
is otherwise agreed by the Administrative Agent and the Company that any such
Restricted Subsidiary shall become a Guarantor, the Company shall (within ten
Business Days of such Restricted Subsidiary having incurred, borrowed or
guaranteed such Debt or within 20 Business Days of the Company having agreed
that such Restricted Subsidiary shall become a Guarantor (or, in each case, such
longer period as the Administrative Agent may approve, such approval not to be
unreasonably withheld, delayed or conditioned)) cause such Restricted Subsidiary
to execute and deliver to the Administrative Agent the Guarantee or a supplement
to the Guarantee (and in connection

 

-71-



--------------------------------------------------------------------------------

therewith, provide to the Administrative Agent such documents with respect to
such Restricted Subsidiary corresponding to those set forth in
Section 4.01(a)(ii) and (iii)). Each Guarantor shall be released from its
Guarantee upon the Company’s written request to the Administrative Agent at such
time as such Restricted Subsidiary does not or shall no longer have any Debt
outstanding or guarantee (other than pursuant to its Guarantee) any Debt, in
each case in a committed or outstanding principal amount in excess of
$100,000,000.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrowers shall not, without the written consent of the
Required Lenders:

7.01 Liens. Create, assume, incur or suffer to exist, or allow any Restricted
Subsidiary to create, assume, incur or suffer to exist, except by a Restricted
Subsidiary in favor of the Company or another wholly-owned Restricted
Subsidiary, any Lien on any of its property or assets or any shares of capital
stock or indebtedness of any Restricted Subsidiary, whether now owned or
hereafter acquired, or assigned, except:

(a) Liens incurred (x) in connection with the Cash Collateralization of any L/C
Exposure or (y) to secure the Obligations in compliance with Section 6.05;

(b) Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;

(c) Liens in respect of property or assets of the Company or any Restricted
Subsidiary imposed by Law, which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business and (i) which do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operations of the business of the
Company or any Restricted Subsidiary or (ii) which are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(d) Liens existing prior to the time of acquisition (other than Liens created,
assumed or incurred in anticipation of acquisition) upon any property acquired
by the Company or any Restricted Subsidiary through purchase, merger or
consolidation or otherwise, if the payment of the indebtedness secured thereby
or interest thereon will not become, by assumption or otherwise, a personal
obligation of the Company or a Restricted Subsidiary (other than a Person that
becomes a Restricted Subsidiary as a result of such acquisition);

(e) any Lien placed upon property hereafter acquired by the Company or any
Restricted Subsidiary or placed upon any equipment, land, buildings, or other
properties

 

-72-



--------------------------------------------------------------------------------

purchased or constructed which secures Debt incurred for its purchase or
construction; provided that (i) such Lien shall cover only hereafter acquired
property or property on which construction occurs, and (ii) any such Lien shall
be created within six months of the acquisition of, or completion of
construction on, such property; and provided, further, that the amount of Debt
secured by any such Lien shall not exceed 100% of the lesser of the fair market
value at the time of acquisition or the cost of the encumbered property,
equipment, land or building, or construction costs, as the case may be;

(f) Liens (other than any Lien imposed pursuant to Sections 303 or 4068 of ERISA
or Section 430 of the Code) arising by reason of deposits with, or the giving of
any form of security to, any Governmental Authority or any body created or
approved by Law, which is required by Law as a condition to the transaction of
any business, or the exercise of any privilege or license, or to enable the
Company or a Restricted Subsidiary to maintain self-insurance or to participate
in any arrangements established by Law to cover any insurance risks or in
connection with workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters;

(g) judgment liens securing judgments, none of which individually exceed the
Threshold Amount, so long as the finality of any such judgment is being
contested in good faith and execution thereon is stayed and adequate reserves
have been established in accordance with GAAP;

(h) easements or similar encumbrances, the existence of which does not
materially impair the use or value of the property subject thereto for the
purposes for which it is held or was acquired;

(i) lessors’ and landlords’ Liens on fixtures and movable property (other than
computer equipment) located on premises leased in the ordinary course of
business, so long as the rent secured by said fixtures and movable property is
not in default, and any deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(j) Liens consisting of leases (whether “true” leases or capitalized leases) of
computer or other office equipment entered into in the ordinary course of
business;

(k) Liens, pledges or deposits made in connection with Government Contracts
insofar as such Liens, pledges or deposits relate to property manufactured,
installed, constructed, acquired or to be supplied by, or property furnished to,
the Company or a Restricted Subsidiary pursuant to, or to enable the performance
of, such Government Contracts, or property the manufacture, installation,
construction or acquisition of which any Governmental Authority thereof finances
or guarantees the financing of, pursuant to, or to enable the performance of,
such Government Contracts; or deposits or Liens, made pursuant to such
Government Contracts, of or upon moneys advanced or paid pursuant to, or in
accordance with the provisions of, such Government Contracts, or of or upon any
materials or supplies acquired for the purposes of the performance of such
Government Contracts; or the assignment or pledge to any Person, to the extent
permitted by Law, of the right, title and interest of the Company or a
Restricted Subsidiary

 

-73-



--------------------------------------------------------------------------------

in and to any Government Contract, or in and to any payments due or to become
due thereunder, to secure indebtedness incurred and owing to such Person for
funds or other property supplied, constructed or installed for or in connection
with the performance by the Company or such Restricted Subsidiary of its
obligations under such Government Contract;

(l) any mortgage or other Lien in favor of the United States of America or any
State thereof, or political subdivision of the United States of America or any
State thereof, or any department, agency or instrumentality of the United States
of America or any State thereof, or any such political subdivision, to secure
Debt incurred for the purpose of financing the acquisition, construction or
improvement of all or any part of the property subject to such mortgage or other
Lien; provided, that (i) any such Lien shall cover only such acquired property
or property on which construction of improvements occurs, and (ii) any such Lien
shall be created within six months of the acquisition of or construction or
improvement on such property; and provided, further, that (x) the amount of Debt
secured by any such Lien shall not exceed 100% of the lesser of the fair market
value at the time of acquisition or construction or the cost of the encumbered
property, equipment, land or building, as the case may be and (y) the aggregate
amount of all Debt and other indebtedness secured by all such Liens shall not
exceed $100,000,000 at any time during the term of this Agreement;

(m) any Lien securing Debt of a Restricted Subsidiary (i) existing on any asset
of any Person at the time such Person becomes a Restricted Subsidiary,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Company or any Restricted Subsidiary or (iii) existing on any asset
prior to the acquisition thereof by the Company or any Restricted Subsidiary;
provided, that any such Lien referred to in clauses (i), (ii) and (iii) was not
created in the contemplation of any of the foregoing, and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Restricted Subsidiary or the date of such merger or the date of such
acquisition;

(n) any Lien created in connection with the refinancing, renewal or extension of
any obligations, Debt or claims secured by a Lien of the type described in
subsections (d), (e), (f), (g), (l) and (m) above which is limited to the same
property; provided that the aggregate amount of the Debt or claims secured by
such refinancing, renewal or extension Lien does not exceed the aggregate amount
thereof secured by the Lien so refinanced, renewed or extended and outstanding
at the time of such refinancing, renewal or extension;

(o) Liens on accounts receivable, notes, chattel paper and related property
subject to a Securitization, provided that the applicable amount of any and all
such Securitizations at any time outstanding, shall not at any time exceed the
amount of $375,000,000 less any Vendor Finance Investments (other than any
Vendor Finance Investments to the extent covered by independent third-party
credit insurance as to which the insurer does not dispute coverage) then
maintained by the Company or the Restricted Subsidiaries;

(p) [reserved];

(q) Liens in connection with the deposit of cash or cash equivalents from the
proceeds of any Refinancing Debt;

 

-74-



--------------------------------------------------------------------------------

(r) any licenses, covenants not to sue or other rights granted to third parties
under patents, trademarks, service marks, trade names, copyrights or other
intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business; and

(s) any other Liens (other than Liens set forth in subsections (a) through
(r) or Liens incurred in connection with a Securitization), provided that the
sum of (i) the aggregate amount of Debt and other indebtedness secured by all
such Liens permitted under this subsection (s), (ii) the aggregate monetary
obligations in respect of transactions permitted pursuant to the proviso of
Section 7.03 and (iii) the applicable amount of all Securitizations of the
Company and the Restricted Subsidiaries shall not at any time exceed 25% of
Total Capital.

7.02 Merger, Consolidation and Sale of Assets.

(a) Merge or consolidate with or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person, or
permit any of its Material Subsidiaries (or any group of the Restricted
Subsidiaries which taken as a whole would constitute a Material Subsidiary) to
do so, except that (i) any such Restricted Subsidiary may merge into or
consolidate with or transfer assets to the Company or any other Restricted
Subsidiary or (ii) any other such Restricted Subsidiary and any Borrower may
merge with any other Person provided in each case that, immediately thereafter
and giving effect thereto, no event shall have occurred and be continuing which
constitutes a Default or an Event of Default and, in the case of any such merger
or consolidation to which the Company is a party, the Company is the surviving
corporation.

(b) Sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets of any line
of business or other division of any Borrower or any Restricted Subsidiary,
including through a spin-off, reverse spin-off, split-off or similar transaction
(each, a “Divestiture”), except that any Borrower or any Restricted Subsidiary
may undertake (i) any transfer of assets to the Company or to any wholly-owned
Restricted Subsidiary, as applicable, provided that, after the consummation of
any such Divestiture, the Company shall not distribute any dividend to the
shareholders of the Company payable in capital stock of such Restricted
Subsidiary or any successor or assignee Restricted Subsidiary to which such
assets have subsequently been transferred except in compliance with
Section 7.02(b)(ii), and (ii) any other Divestiture to the extent that after
giving effect thereto, (A) the aggregate book value of all assets that have been
transferred in connection with any and all other Divestitures pursuant to this
clause (ii) after the Closing Date does not exceed as of the date of any such
Divestiture 40% of Consolidated Total Assets on a pro forma basis as of the last
day of the most recently ended fiscal quarter or fiscal year for which a
Compliance Certificate has been delivered pursuant to Section 6.04 and (B) the
Consolidated EBIT on a pro forma basis attributable to the stock or assets sold
in all Divestitures pursuant to this clause (ii) after the Closing Date,
measured for the last trailing four fiscal quarter period prior to consummation
of each such Divestiture, does not exceed 20% of the Consolidated EBIT for the
most recently ended fiscal quarter for which a Compliance Certificate has been
delivered pursuant to Section 6.04.

 

-75-



--------------------------------------------------------------------------------

7.03 Sale and Leaseback. Enter into any arrangement for a term exceeding five
years with any investor or to which such investor is a party providing for the
leasing by any Borrower or any Material Subsidiary of real or personal property
which has been or is to be sold or transferred by any Borrower or any Material
Subsidiary to such investor or to any Person to whom funds have been or are to
be advanced by such investor on the security of such property or rental
obligations of any Borrower or any Material Subsidiary; provided that any
Borrower or any Material Subsidiary may enter into any such arrangement if the
sum of (a) the aggregate monetary obligations in respect of all such
transactions, including the proposed sale-leaseback transaction, plus (b) the
aggregate amount of Debt secured by any Liens permitted by Section 7.01(s), plus
(c) the applicable amount of all Securitizations of the Borrowers and all of the
Restricted Subsidiaries, shall not exceed 25% of Total Capital.

7.04 Certain Investments. Make or maintain any Vendor Finance Investments (other
than Vendor Finance Investments to the extent covered by independent third-party
credit insurance as to which the insurer does not dispute coverage) that exceed
in the aggregate, together with all other Vendor Finance Investments then
outstanding $375,000,000 less the aggregate applicable amount of all
Securitizations of the Borrowers and the Restricted Subsidiaries at any time
outstanding.

7.05 Use of Proceeds. Use, or allow any Restricted Subsidiary to use, directly
or indirectly, the proceeds of any Loan or any L/C Borrowing for purposes of
undertaking or accomplishing a Hostile Acquisition, or for any purpose in
contravention of applicable Laws.

7.06 Consolidated Total Indebtedness to Total Capital. Permit the ratio of
Consolidated Total Indebtedness (excluding Debt of the Company’s Unrestricted
Subsidiaries) (it being understood that “Consolidated Total Indebtedness” does
not include pension liabilities) to Total Capital (excluding the Net Worth of
Unrestricted Subsidiaries) to be greater than (i) 0.675:1.00 from and including
May 29, 2015 until and including February 29, 2016 and (ii) 0.65:1.00
thereafter.

7.07 Restrictive Agreements. Enter into, incur or permit to exist, or permit any
Material Subsidiary to, enter into, incur or permit to exist, directly or
indirectly, any agreement that prohibits, restricts or imposes any condition
upon the ability of any Material Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to any Borrower or any other Restricted Subsidiary or to transfer any
of its property or assets to any Borrower or any Restricted Subsidiary (each, a
“Restrictive Covenant”); provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed (x) by Law, (y) by this Agreement or any
other Loan Document, or (z) by the Term Loan Agreement or any amendment,
restatement, modification, replacement or refinancing thereof, or any other
agreement or instrument governing Debt permitted to be incurred and outstanding
hereunder, in each case so long as any such Restrictive Covenant is not
materially more restrictive than the equivalent covenant under this Agreement,
and (ii) the foregoing shall not apply to customary restrictions and conditions
contained in (x) agreements relating to the sale of a Material Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Material Subsidiary that is sold and such sale is not prohibited hereunder,
(y) Debt secured by a Lien permitted to be incurred hereunder if such
restrictions and conditions apply only to the property or assets securing such
Debt, or (z) agreements existing with respect to any Person or assets at the
time such Person or assets are acquired not created in contemplation of such
acquisition.

 

-76-



--------------------------------------------------------------------------------

7.08 Hedging Transactions. Enter into, or permit any of the Restricted
Subsidiaries to enter into, any Hedging Arrangement, other than Hedging
Arrangements entered into in the ordinary course of business to hedge or
mitigate risks to which any Borrower or any Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrowers acknowledge that a Hedging Arrangement entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Arrangement under which any Borrower or any of the
Restricted Subsidiaries is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any Debt
or (ii) as a result of changes in the market value of any common stock or any
Debt; but excluding any Hedging Arrangement tied to the market value of any
common stock, equity security or any Debt if any Borrower holds an investment in
such common stock, equity security or Debt at the time the Hedging Arrangement
is executed) is not a Hedging Arrangement entered into in the ordinary course of
business to hedge or mitigate risks.

7.09 Unrestricted Subsidiary Investment. Make or maintain any investment in
common stock, evidence of indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee or otherwise become liable
with respect to any obligations of, or make or permit to exist any investment or
any other interest in, any Unrestricted Subsidiary other than up to $375,000,000
of investment in Unrestricted Subsidiaries after the Closing Date.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) Non-Payment. The Borrowers shall fail to pay (i) any amount of principal of
any Loan or any L/C Borrowing when due; (ii) any interest on any Loan when due
and such failure shall remain unremedied for five days; or (iii) within ten days
after the same becomes due and the Company shall have received written notice
thereof from the Administrative Agent or any Lender, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants.

(i) The Borrowers shall have failed to perform or observe any term, covenant or
agreement contained in any of Sections 6.01(e), 6.02, 6.05, or Article VII; or

(ii) The Borrowers shall have failed to perform or observe any term, covenant or
agreement contained in any of Sections 6.01(a) or (b) or 6.04 and such failure
continues for 30 days after a Responsible Officer of the Company becomes aware
or, through the exercise of reasonable diligence, should have become aware of
such failure; or

 

-77-



--------------------------------------------------------------------------------

(c) Other Defaults. The Borrowers shall have failed to perform or observe any
other covenant or agreement (not specified in subsection (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof shall have been given to the
Company by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by any Borrower herein or by the Borrower (or any of its officers)
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or

(e) Payment of Debt. Any Borrower or any of its Restricted Subsidiaries shall
(i) fail to make any principal payment on account of any Debt (excluding the
Obligations) or Hedging Arrangement of any Borrower or such Restricted
Subsidiary (as the case may be) having an outstanding principal amount (or
notional amount in the case of a Hedging Arrangement) individually or in the
aggregate that exceeds $100,000,000 (including any interest or premium thereon),
when due (whether at scheduled maturity, upon required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
or Hedging Arrangement, or (ii) fail to perform or observe any term, covenant or
condition on its part to be performed or observed under any agreement or
instrument relating to any such Debt (but not including Hedging Arrangements)
when required to be performed or observed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure to perform or observe is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt that
aggregates to more than $100,000,000 shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required prepayment
and other than as a consequence of the sale, pledge or other disposition by any
Borrower of Margin Stock), prior to the stated maturity thereof; or

(f) Insolvency Proceedings, Etc. (i) Any Borrower or any Material Subsidiary
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, or any Borrower or any
Material Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Borrower or any Material
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period in excess of 60 days; or (iii) there shall be commenced
against any Borrower or any Material Subsidiary any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Borrower or any Material Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) any
Borrower or any Material Subsidiary shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

 

-78-



--------------------------------------------------------------------------------

(g) Judgments. A final judgment or order known to any Borrower for the payment
of money in excess of $100,000,000, or its equivalent in another applicable
currency (exclusive of the amount thereof covered by insurance, provided that
the insurance carrier has acknowledged coverage), or any other final
non-monetary judgment otherwise having a Material Adverse Effect, shall be
rendered against any Borrower or any Restricted Subsidiary and not paid and
either (i) enforcement proceedings shall have been commenced upon such judgment
or order and such proceedings are not being contested in good faith or (ii) a
stay of enforcement of such judgment or order or similar relief, by reason of a
pending appeal or otherwise, shall not be in effect with respect to such
judgment or order for any period of 30 consecutive days; provided that the
circumstances described in clause (i) or (ii) above, as to such a judgment or
order which is rendered by any foreign Governmental Authority in an amount not
exceeding the Dollar Equivalent of $100,000,000 and which has not been confirmed
in any way by any Governmental Authority in the United States shall not give
rise to any Event of Default under this subsection (g) if the Lenders shall have
been furnished (promptly after any Borrower shall have knowledge of the
commencement of any such proceedings or any such 30 day period and promptly upon
obtaining knowledge of any material change in such circumstances) with a copy
(certified by a Responsible Officer of the Company) of a resolution adopted by
the board of directors or a committee of the board of directors of the Company
to the effect that, having considered the advice of counsel, it has been
determined to be in the best interests of the Company to permit such
circumstances to exist and directing the appropriate officers of the Company to
notify the Lenders of all material developments relating to such judgment or
order (including any significant modification of such determination); or

(h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Single Employer Plan for which a statutory or class exemption is not available
or a private exemption therefore has not previously been obtained, (ii) any
failure to satisfy the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA) with respect to any Single Employer Plan,
whether or not any funding deficiency related thereto is waived, (iii) a
Reportable Event shall occur with respect to any Single Employer Plan, or
proceedings shall commence to have any Single Employer Plan terminated or to
have a trustee appointed, or a trustee shall be appointed, to administer any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Administrative
Agent, likely to result in the termination of such Plan for purposes of Title IV
of ERISA at a time when such Single Employer Plan’s liabilities exceed its
assets, (iv) any Single Employer Plan shall terminate in a “distress
termination” (as defined in Section 4041(c) of ERISA) or (v) the Company or any
Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to subject the Company or any of its Restricted Subsidiaries to any
tax, penalty or other liabilities in the aggregate in excess of $100,000,000; or

 

-79-



--------------------------------------------------------------------------------

(i) Invalidity of Loan Documents. Any provision of this Agreement or any
material provision of any other Loan Document, at any time after its execution
and delivery and for any reason other than the agreement of all the Lenders or
satisfaction in full of all the Obligations, ceases to be in full force and
effect, or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any respect; or any Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control of the Company;

then, and in every such event (other than an event with respect to any Borrower
or any Material Subsidiary described in subsection (f) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Company, take any
of the following actions, at the same or different times: (i) declare the
Commitment of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated; (ii) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
(iii) require that the Borrowers Cash Collateralize the L/C Exposure (in an
amount equal to the then Outstanding Amount thereof); and (iv) exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law; provided, however, that upon
the occurrence of any event specified in subsection (f) above with respect to
any Borrower or any Material Subsidiary, the Commitment of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Exposure as aforesaid shall automatically become effective, in each case without
further act of the Administrative Agent or any Lender.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably (subject to Section 9.09) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the

 

-80-



--------------------------------------------------------------------------------

generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuers with respect thereto;
provided, however, that each L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by any L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included such L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such L/C Issuer.

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

9.03 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any of its Affiliates.

9.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation (including any electronic message, posting or other distribution)
believed by it to be genuine and correct and to have been signed, sent or made
by

 

-81-



--------------------------------------------------------------------------------

the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
or all the Lenders if applicable and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
participants. Where this Agreement expressly permits or prohibits an action
unless the Required Lenders or all the Lenders if applicable otherwise
determine, the Administrative Agent shall, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. The Administrative Agent
will notify the Lenders of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the Required Lenders in accordance with Article VIII;
provided, however, that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.

9.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that neither any L/C Issuer nor any Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Borrower or any of its Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrowers and their respective
Subsidiaries, and all

 

-82-



--------------------------------------------------------------------------------

applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, neither any L/C Issuer nor the Administrative Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any of its
respective Affiliates which may come into the possession of any Agent-Related
Person.

9.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent in its capacity as such and each Agent-Related Person while
acting for or on behalf of the Administrative Agent in such capacity (to the
extent not reimbursed by or on behalf of the Borrowers and without limiting the
obligation of the Borrowers to do so), pro rata based on the applicable Pro Rata
Shares (at the time the claim was asserted), and hold harmless the
Administrative Agent in its capacity as such and each Agent-Related Person while
acting for or on behalf of the Administrative Agent in such capacity from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to the Administrative Agent or
any Agent-Related Person of any portion of such Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction); provided, further, however, that no action taken in accordance
with the directions of the Required Lenders or all the Lenders if applicable
shall be deemed to constitute gross negligence, bad faith or willful misconduct
for purposes of this Section. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.

9.08 Administrative Agent in its Individual Capacity. SunTrust Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrowers and their respective Affiliates as though SunTrust Bank were not the
Administrative Agent or an L/C Issuer hereunder and without notice to or consent
of the Lenders. The Lenders acknowledge that, pursuant to such activities,
SunTrust Bank or its Affiliates may receive information regarding the Borrowers
or their

 

-83-



--------------------------------------------------------------------------------

Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrowers or any such Affiliate) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, SunTrust Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include SunTrust Bank in its
individual capacity.

9.09 Successor Administrative Agent.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, the appointment of which successor
administrative agent shall be subject to the consent of the Company at all times
other than during the existence of an Event of Default (which consent of the
Company shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Company, a successor administrative agent
from among the Lenders.

(b) Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.03 and 10.13 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Required Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrowers to comply with Section 3.10(a), then any L/C Issuer and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as an L/C Issuer or as Swingline Lender, as the
case may be, effective at the close of business New York, New York time on a
date specified in such notice (which date may not be less than five (5) Business
Days after the date of such notice).

9.10 Other Agents, Lead Arrangers. None of the Lenders identified on the facing
page or signature pages of this Agreement as a “Joint Book Manager”, “Joint Lead
Arranger” or “Co-Syndication Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on the Administrative Agent, the L/C Issuers or any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

-84-



--------------------------------------------------------------------------------

9.11 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

9.12 Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or any Outstanding Amount
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Outstanding Amounts and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Section 10.04) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.04
and Section 10.05.

 

-85-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document (other than the Fee Letter), and no consent to any
departure by any Borrower therefrom, shall be effective unless in writing signed
by the Required Lenders and the Company, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
and by the Company, do any of the following:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VIII);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the proviso below) any
fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of the Required Lenders and the Company
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;

(d) change the definition of “Required Lenders” or the percentage of the
Aggregate Commitments or of the aggregate unpaid principal amount of the Loans
and L/C Exposure which is required for the Lenders or any of them to take any
action hereunder;

(e) change the Pro Rata Share or Voting Percentage of any Lender (except for any
such change resulting from Section 2.15, Section 3.06(b) or Section 10.15) or a
Lender’s right to receive its Pro Rata Share of payments or proceeds under
Sections 2.11 and 2.12;

(f) amend this Section, or Section 2.12, or any provision herein providing for
consent or other action by all the Lenders; or

(g) (x) release the Company from its obligations under Article XI or (y) release
any Guarantor from its Guarantee other than a release made in accordance with
the applicable provision of this Agreement or such Guarantee;

 

-86-



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of an L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Required Lenders or all the
Lenders, as the case may be, affect the rights or duties of the Swingline Lender
under this Agreement or any Swingline Loan made or to be made by it; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended, and amounts
payable to such Lender hereunder may not be permanently reduced, without the
consent of such Lender (other than reductions in fees and interest in which such
reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the
Borrowers and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05), such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

10.02 Notices and Other Communications; Facsimile Copies; General. Unless
otherwise expressly provided herein, all notices, requests, demands, consents
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
(i) specified for notices on Schedule 10.02 in the case of any Borrower, the
Administrative Agent or SunTrust Bank as an L/C Issuer, (ii) set forth in the
Administrative Questionnaire or the Assignment and Acceptance executed by such
Lender, in the case of any other Lender or L/C Issuer, or (iii) in the case of
any Borrower, the Administrative Agent or any L/C Issuer, as shall be otherwise
designated by such party in a notice to the other parties, and in the case of
any other party, as shall be otherwise designated by such party in a notice to
the Company, the Administrative Agent and the L/C Issuers. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent and
the L/C Issuers pursuant to Article II shall not be effective until actually
received by such Person. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified on Schedule 10.02, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.

(a) Effectiveness of Facsimile/PDF Documents and Signatures. The Loan Documents
may be transmitted and/or signed by facsimile or by electronic mail in pdf form.
The effectiveness of any such documents and signatures shall, subject to
applicable Law, have the same force and effect as manually-signed originals and
shall be binding on the Borrowers, the Administrative Agent, the L/C Issuers and
the Lenders. The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

-87-



--------------------------------------------------------------------------------

(b) Reliance by Administrative Agent and Lenders. The Administrative Agent, the
L/C Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Revolving Loan Notices) purportedly given by or on behalf
of the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(c) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II unless such Lender, L/C Issuer, as applicable, and the Administrative Agent
have agreed to receive notices under such Article by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right,

 

-88-



--------------------------------------------------------------------------------

remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein or therein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
incurred by the Administrative Agent, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such non-duplicative costs
and expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. The Borrowers shall not be required to pay the fees and expenses of
more than one counsel for the Administrative Agent or any Lender under clause
(b) of this section unless the employment of separate counsel has been
authorized by the Company (such authorization not to be unreasonably withheld or
delayed). The agreements in this Section 10.04 shall survive the termination of
the Commitments and repayment of all other Obligations.

10.05 Indemnification by the Borrowers.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrowers agree to indemnify, save and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, advisors, agents and attorneys-in-fact (collectively the “Indemnitees”)
from and against: (a) any and all claims, demands, actions or causes of action
that are asserted against any Indemnitee by any Person relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against the Borrowers, any of their Affiliates or any of
their respective officers or directors; (b) any and all claims, demands, actions
or causes of action that may at any time (including at any time following
repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Lender) be asserted or imposed by
the Borrowers, any of their Affiliates or any other Person against any
Indemnitee, arising out of or relating to, the Loan Documents, the Commitments
or the use or contemplated use of the proceeds of any Credit Extension; (c) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a) or (b) above; (d) any and all liabilities (including liabilities
under indemnities), losses, costs or expenses (including Attorney Costs) that
any Indemnitee suffers or

 

-89-



--------------------------------------------------------------------------------

incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding; and (e) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof, by
the Administrative Agent or any Lender as a result of conduct of any Borrower
that violates a sanction enforced by OFAC (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification from the Borrowers (i) for any claim caused by its own gross
negligence, bad faith or willful misconduct, or that of any of its Affiliates,
officers, employees, advisors, or agents, as determined by a court of competent
jurisdiction by final nonappealable judgment, or (ii) for any loss or
Indemnified Liabilities asserted against it by another Indemnitee, so long as
such loss or Indemnified Liability does not involve an act or omission by either
the Company or any of its respective affiliates and are not brought against such
Indemnitee in such capacities as an agent, arranger, or similar role under this
Agreement. The agreements in this Section 10.05 shall survive the termination of
the Commitments and repayment of all other Obligations. In no case shall the
Borrowers be required to indemnify an Indemnitee in respect of any indirect or
special or consequential damages, except to the extent any such damages are paid
or payable by an Indemnitee.

(b) The Administrative Agent and each Lender agree that if any investigation,
litigation, suit, action, or proceeding is asserted or threatened in writing or
instituted against it or any other Indemnitee, or any remedial, removal or
response action is requested of it or any other Indemnitee for which the
Administrative Agent or any Lender may desire indemnity or defense hereunder,
the Administrative Agent or such Lender shall, to the extent permitted or
practicable, promptly notify the Company thereof in writing; provided that any
failure on the part of the Administrative Agent or any Lender to provide such
notice shall not be deemed a waiver of the rights of the Administrative Agent or
any such Lender to seek indemnity from the Borrowers in respect of any such
investigation, litigation, suit, proceeding or action. The Borrowers shall not
be required to pay the fees and expenses of more than one counsel for the
Indemnitees in respect of any single action, suit or proceeding unless the
employment of separate counsel has been authorized by the Company (such
authorization not to be unreasonably withheld or delayed, provided that such
authorization shall be deemed to have been given during the existence of a
Default or Event of Default), or unless any Indemnitee is advised by its counsel
that there may be defenses available to it which are not available to the other
Indemnitees or that there is a reasonable likelihood of a conflict between its
interests and those of the other Indemnitees.

10.06 Payments Set Aside. To the extent that a Borrower makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and

 

-90-



--------------------------------------------------------------------------------

(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Exposure or Swingline Loans at the time owing to it));
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent, shall not be less than $5,000,000 in the case of any
assignment of a Commitment unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed),
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, and (iii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 10.04 and 10.05); provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection (b) of this Section
shall be treated for

 

-91-



--------------------------------------------------------------------------------

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section. Upon
its receipt of a duly executed Assignment and Acceptance, the Administrative
Agent shall notify the Company and the Lenders of the effective date thereof.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may, without the consent of, or notice to, any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
that are in the business of making and/or investing in commercial loans (other
than to Disqualified Institutions) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including such Lender’s participations in L/C
Exposure owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be paid to such Participant or (ii) reduce the
principal, interest, fees or other amounts payable to such Participant. Subject
to subsection (f) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

(e) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register in the United
States on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations under any Loan
Document) except (i) to the extent that such disclosure is

 

-92-



--------------------------------------------------------------------------------

necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (ii) to the Company upon its request. The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
this Agreement than the Lenders would have been entitled to receive under
similar circumstances, unless the sale of the participation to such Participant
is made with the Company’s prior written consent. A Participant that would be a
Foreign Person if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Sections 3.01(f) and 3.09 as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h) If the consent of the Company to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in Section 10.07(b)), the Company shall
be deemed to have given its consent ten Business Days after the date written
notice thereof has been delivered by the assigning Lender to the Company
(through the Administrative Agent) unless such consent is expressly refused by
the Company prior to such tenth Business Day (except that there shall be no
deemed consent with respect to assignment to a Disqualified Institution).

(i) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by (1) the Administrative Agent, (2) the L/C Issuers, and (3) unless an Event of
Default specified in clauses (a) or (f) of Article VIII has occurred and is
continuing, the Company (each such approval not to be unreasonably withheld or
delayed), provided, however, that no Disqualified Institution and none of the
Company, any Subsidiary of the Company, or any Affiliate of the Company or any
Subsidiary of the Company shall be an Eligible Assignee.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-93-



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, if at any time
SunTrust Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, SunTrust Bank may, upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer and Swingline Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of SunTrust Bank as L/C Issuer and
Swingline Lender. SunTrust Bank shall retain all the rights and obligations of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Exposure with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) as is required in the good faith view of the
Administrative Agent or the Lenders, in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.08, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrowers; (g) with the prior written consent of the Company; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 10.08 or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Company; (i) to the National Association of Insurance Commissioners or any other
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s or its Affiliates’ investment portfolio
in connection with ratings issued with respect to such Lender or its Affiliates,
or (j) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over such Lender or its Affiliates (including any
self-regulatory authority). For the purposes of this Section, “Information”
means all information received from the Company or its representatives relating
to the Company, its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, any party to this Agreement (and any employee, representative, or
other agent of any party to this Agreement) may disclose to any and all Persons,
without limitation of

 

-94-



--------------------------------------------------------------------------------

any kind, the tax treatment and tax structure of the transactions contemplated
by this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided, however, that no party hereto (nor any employee,
representative or other agent of any party) may disclose any other information
that is not relevant to understanding the tax treatment and tax structure of the
transactions contemplated by this Agreement or any other information to the
extent that such disclosure would result in a violation of any federal or state
securities laws; and provided, further, that, any such information relating to
the tax treatment or tax structure is required to be kept confidential to the
extent necessary to comply with any applicable federal or state securities laws.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Company, any such notice being waived by the Company
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding payroll deposits and deposits held in a bona fide custodial or
fiduciary capacity for Persons not Affiliates of the Company) at any time held
by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the Borrowers against any and all Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of a counterpart signature page
via facsimile or electronic transmission (including by electronic mail in pdf
form) shall be effective as delivery of a manually executed counterpart hereof.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event

 

-95-



--------------------------------------------------------------------------------

of any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which any Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 Removal and Replacement of Lenders.

(a) If (i) any Lender is a Defaulting Lender, (ii) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders shall have been obtained but the consent of one or more other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained or (iii) under any other circumstances set forth herein
providing that the Company shall have the right to remove or replace a Lender as
a party to this Agreement, the Company may, upon notice to such Lender and the
Administrative Agent, (1) remove such Lender by terminating (on a non-ratable
basis) such Lender’s Commitment or (2) replace such Lender by causing such
Lender to assign its Commitment (without payment of any assignment fee) pursuant
to Section 10.07(b) to one or more other Lenders or Eligible Assignees procured
by the Company; provided, however, that (w) if the Company elects to exercise
such right with respect to any Lender pursuant to Section 3.06(b), it shall be
obligated to remove or replace, as the case may be, all Lenders that have made
similar requests for compensation pursuant to Section 3.01, 3.04 or 3.07, (x) if
the Company elects to exercise such right with respect to any Non-Consenting
Lender, it shall be obligated to remove or replace, as the case may be, all
other Lenders whose consent was required but not obtained with respect to the
applicable amendment, modification, termination, waiver or consent, (y) the
Company may not elect to exercise such right with respect to any Lender seeking
payment or reimbursement for Taxes pursuant to Section 3.01 during the six
months immediately following the designation by the Company of a Borrower not
organized in the United States to the extent

 

-96-



--------------------------------------------------------------------------------

that (A) such Taxes result from the designation by the Company of a Borrower not
organized in the United States, and (B) such Lender uses its commercially
reasonable efforts to mitigate or eliminate such Taxes after such designation,
including without limitation making appropriate filings with Governmental
Authorities in the jurisdiction in which such Borrower is organized and (z) the
Company shall, or shall cause the applicable Borrower or assignee Lender to, as
a condition to such replacement or removal, (1) pay in full all principal,
accrued interest, accrued fees and other amounts owing to such Lender through
the date of termination or assignment (including any amounts payable pursuant to
Section 3.05), (2) provide appropriate assurances and indemnities (which may
include letters of credit) to each L/C Issuer as it may reasonably require with
respect to any continuing obligation to purchase participation interests in any
L/C Exposure then outstanding, and (3) release such Lender from its obligations
under the Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Acceptance with respect to such Lender’s Commitment and
outstanding Credit Extensions. The Administrative Agent shall distribute an
amended Schedule 2.01, which shall be deemed incorporated into this Agreement,
to reflect changes in the identities of the Lenders and adjustments of their
respective Commitments and Pro Rata Shares resulting from any such removal or
replacement.

(b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrowers shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Revolving
Loans of all Lenders, together with any amounts due under Section 3.05. The
Borrowers may then request Revolving Loans from the Lenders in accordance with
their revised Pro Rata Shares. The Borrowers may net any payments required
hereunder against any funds being provided by any Lender or Eligible Assignee
replacing a terminating Lender. The effect for purposes of this Agreement shall
be the same as if separate transfers of funds had been made with respect
thereto.

(c) This Section shall supersede any provision in Section 10.01 to the contrary.

10.16 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWERS, THE

 

-97-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE (WHICH IF NOT
MADE BY PERSONAL SERVICE SHALL ALSO BE COPIED TO THE BORROWER AT ITS ADDRESS SET
FORTH IN SCHEDULE 10.02.

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.18 Waiver of Right to Consequential Damages.

(a) Except as specifically permitted pursuant to Section 10.05, to the extent
permitted by applicable Law, each party to this Agreement shall not assert, and
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.

(b) Neither the Borrowers nor any Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through Syndtrak, Intralinks or any other Internet or intranet website or other
information platform, except as a result of such Borrower’s or such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

-98-



--------------------------------------------------------------------------------

10.20 Patriot Act Notice. The Administrative Agent and each Lender hereby
notifies the Borrowers that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers and the Guarantors which information includes the name and address of
the Borrowers and the Guarantors and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers and
the Guarantors in accordance with the Patriot Act. The Company shall, and shall
cause each Guarantor to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

10.21 Location of Closing. Each Lender acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. The Company acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 4.01,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.

10.22 Currency Conversion. All payments under this Agreement or any other Loan
Document shall be made in Dollars, except for Loans funded in any Foreign
Currency, which shall be repaid, including interest thereon, in such Foreign
Currency. If any payment by the Borrowers or the proceeds of any collateral
shall be made in a currency other than the currency required hereunder, such
amount shall be converted into the currency required hereunder at the rate
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable, as the rate quoted by it in accordance with methods customarily used
by such Person for such or similar purposes as the spot rate for the purchase by
such Person of the required currency with the currency of actual payment through
its principal foreign exchange trading office (including, in the case of the
Administrative Agent, any Affiliate) at approximately 11:00 A.M. (local time at
such office) two Business Days prior to the effective date of such conversion,
provided that the Administrative Agent or the applicable L/C Issuer, as
applicable, may obtain such spot rate from another financial institution
actively engaged in foreign currency exchange if the Administrative Agent or the
applicable L/C Issuer, as applicable, does not then have a spot rate for the
required currency. The parties hereto hereby agree, to the fullest extent that
they may effectively do so under applicable law, that (a) if for the purposes of
obtaining any judgment or award it becomes necessary to convert from any
currency other than the currency required hereunder into the currency required
hereunder any amount in connection with the Obligations, then the conversion
shall be made as provided above on the Business Day before the day on which the
judgment or award is given, (b) in the event that there is a change in the
applicable conversion rate prevailing between the Business Day before the day on
which the judgment or award is given and the date of payment, the Borrowers will
pay to the Administrative Agent, for the benefit of the Lenders, such additional
amounts (if any) as may be necessary, and the Administrative Agent, on behalf of
the Lenders, will pay to the Company such excess amounts (if any) as result from
such change in the rate of exchange, to assure that the amount paid on such date
is the amount in such other currency, which when converted at the conversion
rate

 

-99-



--------------------------------------------------------------------------------

described herein on the date of payment, is the amount then due in the currency
required hereunder, and (c) any amount due from the Borrowers under this
Section 10.22 shall be due as a separate debt and shall not be affected by
judgment or award being obtained for any other sum due.

10.23 Exchange Rates.

(a) Determination of Exchange Rates. Not later than 2:00 P.M. (London time) on
each Calculation Date or upon the occurrence of an Event of Default, if any
Loans are outstanding on such date in any Foreign Currency, the Administrative
Agent shall (i) determine the Exchange Rate as of such Calculation Date with
respect to such Foreign Currencies and (ii) give notice thereof to the Lenders
and the Company. The Exchange Rate so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date or upon
the occurrence of an Event of Default (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 10.22 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in
determining the Dollar Equivalent of any amounts of Foreign Currencies.

(b) Notice of Foreign Currency Loans and Letters of Credit. Not later than 2:00
P.M. (London time) on each Reset Date and each date on which Loans denominated
in any Foreign Currencies are made or issued, if any such Loans are outstanding
on such date, the Administrative Agent shall (i) determine the Dollar Equivalent
of the aggregate principal amounts of the Loans denominated in Foreign
Currencies and (ii) notify the Lenders and the Company of the results of such
determination.

10.24 Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II, Article III and Article IV with respect to any
Borrowing in any Foreign Currency, if (a) there shall occur on or prior to the
date of such Borrowing any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impossible for the applicable Eurocurrency Rate
Borrowing to be denominated in the Agreed Currency specified by the Company or
(b) the Dollar Equivalent amount of such Agreed Currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Company and the Lenders and such Borrowing shall not be denominated in such
Foreign Currency, but shall be made on the date of such requested Borrowing in
Dollars in an aggregate principal amount equal to the Dollar Equivalent
specified in the Revolving Loan Notices as Base Rate Loans.

10.25 Unrestricted Subsidiaries. After the Closing Date, the Company shall have
the right to designate any Subsidiary (other than any Subsidiary Borrower or any
former Subsidiary Borrower) from time to time as an “Unrestricted Subsidiary”
for purposes of this Agreement, within 30 days after the creation or acquisition
of such Subsidiary, by giving written notice thereof to the Administrative Agent
so long as no Default or Event of Default has occurred and is continuing or,
after giving pro forma effect thereto, would result therefrom (including under
Section 7.06). The Company may redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary so long as no Default or Event of Default has occurred and
is continuing or would result therefrom; provided, that such Restricted
Subsidiary may not thereafter be redesignated as an Unrestricted Subsidiary.

 

-100-



--------------------------------------------------------------------------------

10.26 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrowers acknowledge and agree and acknowledge their Affiliates’
understanding that (i) (A) the services regarding this Agreement provided by the
Administrative Agent and/or the Lenders are arm’s-length commercial transactions
between the Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) the Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate, and (C) the Borrowers are capable of evaluating
and understanding, and each understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Borrower or any of their respective
Affiliates, or any other Person, and (B) neither the Administrative Agent nor
any Lender has any obligation to any Borrower or any of their Affiliates with
respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrowers and their respective Affiliates, and each of the Administrative
Agent and the Lenders has no obligation to disclose any of such interests to the
Borrowers or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Borrowers hereby waives and releases any claims that it may
have against the Administrative Agent or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

ARTICLE XI.

COMPANY GUARANTY

11.01 Guaranty. The Company hereby agrees that the Company is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Administrative Agent, the L/C Issuers and the Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing by each other Borrower. The Company agrees that its guaranty
obligation hereunder (the “Guaranty Obligations”) is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Article XI shall not be discharged until payment and performance, in full, of
the Obligations has occurred, and that its obligations under this Article XI
shall be absolute and unconditional, irrespective of, and unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document, or any
other agreement, document or instrument to which any Borrower is or may become a
party;

 

-101-



--------------------------------------------------------------------------------

(b) the absence of any action to enforce this Agreement (including this Article
XI) or any other Loan Document or the waiver or consent by the Administrative
Agent, any L/C Issuer or any Lender with respect to any of the provisions
thereof;

(c) the existence, value or condition of, or failure to perfect a Lien, if any,
against, any security for the Obligations or any action, or the absence of any
action, by the Administrative Agent, any L/C Issuer or any Lender in respect
thereof (including the release of any such security);

(d) the insolvency of any Borrower;

(e) any law or regulation of any jurisdiction or any other event affecting any
term of a Guaranty Obligation; or

(f) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

The Company shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

11.02 Waivers. To the fullest extent permitted by applicable law, the Company
waives presentment or protest to or demand of the other Borrowers of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. The Company expressly waives all rights it may have now
or in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel the Administrative Agent, any L/C issuer or any Lender to
marshal assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Borrower, any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, the Company. It is agreed among each Borrower,
the Administrative Agent, the L/C Issuers, and the Lenders that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Loan Documents and that, but for the provisions of this Article XI and
such waivers, the Administrative Agent, the L/C Issuers and the Lenders would
decline to enter into this Agreement.

11.03 Benefit of Guaranty. The Company agrees that the provisions of this
Article XI are for the benefit of the Administrative Agent, the L/C Issuers and
the Lenders and their respective successors, transferees, endorsees and assigns,
and nothing herein contained shall impair, as between any other Borrower and the
Administrative Agent, the L/C Issuers or Lenders, the obligations of such other
Borrower under the Loan Documents.

11.04 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document until the Obligations of the
Borrowers are paid in full and the Agreement has been terminated, the Company
hereby expressly and irrevocably waives any and all rights at law or in equity
to subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor. The Company acknowledges and agrees that this waiver is intended to
benefit the Administrative Agent, the L/C Issuers and the Lenders and shall not
limit or otherwise affect the Company’s liability hereunder or the
enforceability of this Article XI, and

 

-102-



--------------------------------------------------------------------------------

that the Administrative Agent, the L/C Issuers and the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 11.04.

11.05 Election of Remedies. If the Administrative Agent, any L/C Issuer or any
Lender may, under applicable law, proceed to realize its benefits under any of
the Loan Documents giving the Administrative Agent, such L/C Issuer or such
Lender a Lien upon any collateral, whether owned by any Borrower or by any other
Person, either by judicial foreclosure or by non-judicial sale or enforcement,
the Administrative Agent, any L/C Issuer or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Article XI. If, in the exercise of any of its
rights and remedies, the Administrative Agent, any L/C Issuer or any Lender
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by the Administrative Agent, such L/C
Issuer or such Lender and waives any claim based upon such action, even if such
action by the Administrative Agent, such L/C Issuer or such Lender shall result
in a full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by the Administrative Agent, such L/C
Issuer or such Lender. Any election of remedies that results in the denial or
impairment of the right of the Administrative Agent, any L/C Issuer or any
Lender to seek a deficiency judgment against any Borrower shall not impair the
Company’s obligation to pay the full amount of the Obligations. In the event the
Administrative Agent, any L/C Issuer or any Lender shall bid at any foreclosure
or trustee’s sale or at any private sale permitted by law or the Loan Documents,
the Administrative Agent, such L/C Issuer or such Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by the Administrative Agent, such L/C Issuer or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative Agent, a L/C Issuer, a Lender or any other
party is the successful bidder, shall be conclusively deemed to be the fair
market value of the collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Article XI, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which the Administrative Agent,
any L/C Issuer or any Lender might otherwise be entitled but for such bidding at
any such sale.

11.06 Liability Cumulative. The liability of the Company under this Article XI
is in addition to and shall be cumulative with all liabilities of the Company to
the Administrative Agent, the L/C Issuers and the Lenders under this Agreement
and the other Loan Documents or in respect of any Obligations or obligation of
the other Borrowers, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

11.07 Reinstatement. The obligations of the Company under this Article XI shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, the L/C Issuers
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower, or upon or as a result of the

 

-103-



--------------------------------------------------------------------------------

appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any substantial part of its property, or otherwise,
all as though such payments had not been made.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-104-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HARRIS CORPORATION,

as Borrower*

By:

/s/ Miguel A. Lopez

Miguel A. Lopez

Senior Vice President and Chief Financial Officer

By:

/s/ Charles J. Greene

Vice President, Tax and Treasurer

 

* The signatures of two authorized officers are required

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, an L/C Issuer and a Lender By:

/s/ Tommy Parrott

Name: Tommy Parrott Title: Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Lender By:

/s/ Mukesh Singh

Name: Mukesh Singh Title: Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA as a Lender By:

/s/ Eugene Dempsey

Name: Eugene Dempsey Title: Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:

/s/ James M. Walsh

Name: James M. Walsh Title: Vice President & Managing Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association as a Lender By:

/s/ Santiago Riviere

Name: Santiago Riviere Title: Senior Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ John A. Horst

Name: John A. Horst Title: Executive Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association as a Lender By:

/s/ Adam Spreyer

Name: Adam Spreyer Title: Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

The Bank of New York Mellon as a Lender By:

/s/ Jeffrey Dears

Name: Jeffrey Dears Title: Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Lender By:

/s/ Michael King

Name: Michael King Title: Authorized Signatory

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SOCIETE GENERALE as a Lender By:

/s/ Kimberly Metzger

Name: Kimberly Metzger Title: Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TD BANK, N.A. as a Lender By:

/s/ Craig Welch

Name: Craig Welch Title: SVP

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

The Northern Trust Company as a Lender By:

/s/ Sarah Sigfusson

Name: Sarah Sigfusson Title: Officer

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. Bank National Association as a Lender By:

/s/ John T. Pearson

Name: John T. Pearson Title: Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitment Amounts

 

Lender    Commitment Amount  

SunTrust Bank

     100,000,000.00   

Bank of America, N.A.

     100,000,000.00   

The Bank of Nova Scotia

     100,000,000.00   

Citibank, N.A.

     100,000,000.00   

HSBC Bank USA, N.A.

     100,000,000.00   

JPMorgan Chase Bank, N.A.

     100,000,000.00   

Wells Fargo Bank, National Association

     100,000,000.00   

The Bank of New York Mellon

     50,000,000.00   

Morgan Stanley Bank, N.A.

     50,000,000.00   

Societe Generale

     50,000,000.00   

TD Bank, N.A.

     50,000,000.00   

The Northern Trust Company

     50,000,000.00   

U.S. Bank National Association

     50,000,000.00      

 

 

 

TOTAL

$ 1,000,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2.03

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

EUROCURRENCY AND DOMESTIC LENDING OFFICES,

ADDRESSES FOR NOTICES

HARRIS CORPORATION

Harris Corporation

1025 West NASA Boulevard

Melbourne, FL 32919

Attention: Charles J. Greene, Vice President, Tax and Treasurer

Telephone: (321) 727-9268

Facsimile: (321) 727-9648

Email: cgreene@harris.com

Website: www.harris.com

SUNTRUST BANK, as Administrative Agent

Administrative Agent – Lending and Administrative Notices

(for payments and Requests for Credit Extensions)

SunTrust Bank

303 Peachtree Street, 25th Floor

Atlanta, GA 30302

Attention: Doug Weltz, Agency Services Manager Facsimile: (404) 495-2170

wire instructions:

 

Bank: SunTrust Bank, Atlanta Account No.: 1000022220783 Ref.: Harris Corporation
ABA#: 061 000 104 Attention: Agency Services

with a copy to:

SunTrust Bank

3333 Peachtree Road

Atlanta Georgia, 30326

Attention: David Simpson

Facsimile: (404) 439-7409

L/C Issuer:

SunTrust Bank

25 Park Place/16th Floor

MC 3706

Atlanta, GA 30303

Attention: Standby LC Dept. Facsimile: (404) 588-8129 Email:



--------------------------------------------------------------------------------

SCHEDULE 10.02

Other Notices as a Lender:

SunTrust Bank

3333 Peachtree Road

Atlanta, Georgia 30326

Attention: David Simpson Facsimile: (404) 439-7409 Email:
david.simpson@suntrust.com

Borrowing Notices:

SunTrust Bank

303 Peachtree Street, 25th Floor

Atlanta, GA 30302

Attention: Doug Weltz, Agency Services Manager Facsimile: (404)495-2170



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING LOAN NOTICE

Date:             ,         

 

To: SunTrust Bank, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
July 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Harris Corporation, a Delaware
corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent, L/C Issuer and Swingline Lender.

The undersigned hereby requests (select one):

¨    A Borrowing of Revolving Loans            ¨    A conversion or continuation
of Revolving Loans

 

  1. On behalf of [Applicable Borrower].

 

  2. On                      (a Business Day).

 

  3. In the principal amount of [$][€][£]         in [Dollars][Euro][Sterling].

 

  4. At [Base Rate][Eurocurrency Rate]1

 

  5. For Eurodollar Rate Loans: with an Interest Period of          months.

 

  6. If applicable, the Revolving Loan from which the requested Revolving Loan
will be converted or continued:                     

 

  7. The Company requests that the proceeds of the Revolving Borrowing requested
hereby be wire transferred to the accounts of the following Persons at the
financial institutions indicated below:

 

Amount    Name    Account    Address [                    ]   
[                    ]    [                    ]    [                    ]

 

1  Base Rate applicable only for Borrowings in Dollars

 

A-1



--------------------------------------------------------------------------------

The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement. Other than in connection with a
conversion or continuation of Revolving Loans, the undersigned hereby certifies
that the following statements are and will be true and correct on the date of
the Credit Extension requested above, both before and after giving effect to the
Credit Extension requested above:

(a) The representations and warranties made by the Borrowers in Article V of the
Agreement (but excluding the representation set forth in Section 5.05(b) of the
Agreement) are and will be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
the Credit Extension requested above, except to the extent that such
representations and warranties specifically refer to any earlier date; and

(b) no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Credit Extension requested above.

 

HARRIS CORPORATION By:

 

Name:

 

Title:

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWINGLINE NOTICE

Date:             ,         

 

To: SunTrust Bank, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
July 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Harris Corporation, a Delaware
corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent, L/C Issuer and Swingline Lender.

The undersigned hereby requests a Swingline Borrowing:

 

  1. On                      (a Business Day).

 

  3. In the principal amount of $        .

 

  4. The Company requests that the proceeds of the Swingline Borrowing requested
hereby be wire transferred to the accounts of the following Persons at the
financial institutions indicated below:

 

Amount    Name    Account    Address [                    ]   
[                    ]    [                    ]    [                    ]

The Swingline Borrowing requested herein complies with the requirements of the
first sentence of Section 2.13 of the Agreement. The undersigned hereby
certifies that the following statements are and will be true and correct on the
date of the Credit Extension requested above, both before and after giving
effect to the Credit Extension requested above:

(a) The representations and warranties made by the Borrowers in Article V of the
Agreement (but excluding the representation set forth in Section 5.05(b) of the
Agreement) are and will be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
the Credit Extension requested above, except to the extent that such
representations and warranties specifically refer to any earlier date; and

(b) no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Credit Extension requested above.

 

B-1



--------------------------------------------------------------------------------

HARRIS CORPORATION By:

 

Name:

 

Title:

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

[date to be supplied]

Reference is made to the Revolving Credit Agreement dated as of July 1, 2015 (as
amended and in effect on the date hereof, the “Credit Agreement”), among Harris
Corporation, a Delaware corporation, the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent for such Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.

The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the Commitment of the Assignor on the Assignment
Date and Revolving Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in the L/C Exposure and the
Swingline Exposure of the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 3.01(f) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an administrative questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee shall pay the
fee payable to the Administrative Agent pursuant to Section 10.07(b) of the
Credit Agreement.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrowers, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement) and is
not a Disqualified Institution, (iii) from and after the

 

C-1



--------------------------------------------------------------------------------

Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, (vii) if it is a Foreign Person, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (viii) it is not a Defaulting Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Assignment Date:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment:

(“Effective Date”):

Assigned Interest:

 

Facility

   Principal Amount
Assigned      Percentage Assigned of
Commitment (set forth, to at
least 8 decimals, as a percentage
of the aggregate Commitments
of all Lenders thereunder)  

Revolving Loans:

   $                        % 

 

C-2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor By:

 

Name: Title: [Name of Assignee], as Assignee By:

 

Name: Title:

 

C-3



--------------------------------------------------------------------------------

The undersigned hereby consents to the within assignment2:

 

Harris Corporation SunTrust Bank, as Administrative Agent By:

 

By:

 

Name: Name: Title: Title: SunTrust Bank, as L/C Issuer By:

 

Name: Title: SunTrust Bank, as Swingline Lender By:

 

Name: Title:

 

2  Consents to be included to the extent required by Section 10.07 of the Credit
Agreement.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: SunTrust Bank, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
July 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Harris Corporation, a Delaware
corporation (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent, L/C Issuer and Swingline Lender. This Compliance
Certificate is delivered pursuant to Section 6.04 of the Agreement.

The undersigned Responsible Officer hereby certifies on behalf of the Company as
of the date hereof that he/she is the                                         
of the Company, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Company, and
that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the quarterly unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date. Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Company and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. [select one:]

[To the knowledge of the undersigned during such fiscal period, the Borrowers
have in all material respects observed or performed all of their covenants and
other agreements and satisfied every condition contained in the Loan Documents
to be observed, performed or satisfied by them, and there is no Event of
Default]

 

D-1



--------------------------------------------------------------------------------

—or—

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

HARRIS CORPORATION By:

 

Name:

 

Title:

 

 

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ amounts set forth in the right-hand columns are in 000’s)

 

     Harris
Corporation and
all Subsidiaries      Unrestricted
Subsidiaries      Harris
Corporation and
Restricted
Subsidiaries  

I. Section 7.06 – Consolidated Total Indebtedness to Total Capital.

        

A. Consolidated Total Indebtedness at the Statement Date:

        

1. All amounts which would be included as Debt of the Company and its Restricted
Subsidiaries (determined on a consolidated basis in accordance with GAAP) as of
the Statement Date (excluding Debt of the Company’s Unrestricted Subsidiaries
and pension liabilities):

   $                    $                    $                

2. The capitalized amount of remaining lease payments under any Synthetic Lease
Obligation of the Company and its Restricted Subsidiaries that would appear on a
balance sheet of such Person prepared as of the Statement Date in accordance
with GAAP if such lease were accounted for as a capital lease:

   $                    $                    $                

3. Sum of Lines I.A.1 and I.A.2:

   $                    $                    $                

B. Total Capital:

        

1. The Total Shareholders’ Equity of the Company and its Subsidiaries that would
be reflected on the Company’s consolidated balance sheet as of such date
prepared in accordance with GAAP, including without duplication the
minority-interest in Subsidiaries that are not wholly owned by the Company and
excluding all equity interest in the Unrestricted Subsidiaries:

   $                    $                    $                

2. Consolidated Total Indebtedness (Line I.A.3):

   $                    $                    $                

3. Total Capital: (Line I.B.1 + Line I.B.2):

   $                    $                    $                

C. Actual ratio of Consolidated Total Indebtedness to Total Capital at the end
of the Subject Period(Line I.A.3 to Line I.B.3):

                    to 1.00   

D. Maximum permitted ratio of Consolidated Total Indebtedness to Total Capital:

                    to 1.00   

 

D-3



--------------------------------------------------------------------------------

II. Section 7.01(s) – Liens other than Permitted Liens

A. The aggregate amount of Debt and other indebtedness secured by any Liens
permitted under Section 7.01(s) of the Agreement:

$                 $                 $                

B. The aggregate monetary obligations in respect of transactions permitted
pursuant to the proviso of Section 7.03 of the Agreement:

$                 $                 $                

C. The applicable amount of all Securitizations of the Company and its
Restricted Subsidiaries:

$                 $                 $                

D. Sum of Lines II.A, II.B, and II.C:

$                 $                 $                

E. Total Capital (Line I.B.3):

$                 $                 $                

F. 25% of Total Capital (25% of Line II.E):

$                 $                 $                

G. Excess (deficiency) (Line II.D – Line II.F):

$                 $                 $                

III Section 7.03 – Sale and Leaseback.

A. The aggregate monetary obligations in respect of all transactions subject to
Section 7.03 of the Agreement, including the proposed sale-leaseback
transaction:

$                 $                 $                

B. The aggregate amount of Debt secured by any Liens permitted by
Section 7.01(s) of the Agreement:

$                 $                 $                

C. The applicable amount of all Securitizations of the Company and all of its
Restricted Subsidiaries (Line II.C):

$                 $                 $                

D. Sum of Lines III.A, III.B, and III.C:

$                 $                 $                

E. 25% of Total Capital (Line II.F):

$                 $                 $                

F. Excess (deficiency) (Line III.D – Line III.E):

$                 $                 $                

IV Section 7.02(b) – Consolidated Total Assets

$                 $                 $                

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

GUARANTEE

GUARANTEE

Dated as of [            ], 20[    ]

among

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,

as Guarantors,

and

SUNTRUST BANK,

as Administrative Agent



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section         Page  

SECTION 1.

  

Guarantee; Limitation of Liability

     1   

SECTION 2.

  

Guarantee Absolute

     2   

SECTION 3.

  

Waivers and Acknowledgments

     3   

SECTION 4.

  

Subrogation

     4   

SECTION 5.

  

Representations and Warranties

     4   

SECTION 6.

  

Covenants

     5   

SECTION 7.

  

Guarantee Supplements, Etc.

     5   

SECTION 8.

  

Notices, Etc.

     5   

SECTION 9.

  

No Waiver; Remedies

     5   

SECTION 10.

  

Right of Set-off

     5   

SECTION 11.

  

Continuing Guarantee; Assignments under the Credit Agreement

     6   

SECTION 12.

  

Fees and Expenses; Indemnification

     6   

SECTION 13.

  

Subordination

     6   

SECTION 14.

  

Right of Contribution

     7   

SECTION 15.

  

Execution in Counterparts

     7   

SECTION 16.

  

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     8   

SECTION 17.

  

Severability

     8   

SECTION 18.

  

Headings

     8   

SECTION 19.

  

Guarantee Enforceable by Administrative Agent

     9   

Exhibit A

  

Guarantee Supplement

  

 

i



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE dated as of [            ], 20[    ] (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Guarantee”) among the Persons listed on the signature pages hereof and the
Additional Guarantors (as defined in Section 7) (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually, a
“Guarantor”) in favor of SunTrust Bank, as administrative agent (in such
capacity together with any successor administrative agent, the “Administrative
Agent”) for the benefit of the Lenders (as defined below).

PRELIMINARY STATEMENTS

Reference is hereby made to that certain Revolving Credit Agreement dated as of
July 1, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”),
among Harris Corporation, a Delaware corporation (the “Company”, and together
with all Subsidiary Borrowers from time to time, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent.
Terms used but not otherwise defined herein shall have the meanings set forth in
the Credit Agreement.

WHEREAS, it is a requirement under certain circumstances set forth in
Section 6.14 of the Credit Agreement that each Guarantor shall have executed and
delivered this Guarantee and the Lenders would not have provided the Loans
without such requirement.

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers and, accordingly, desires to execute this Guarantee in order to
satisfy the requirements described in the preceding paragraph and to induce the
Lenders to make Loans from time to time.

NOW, THEREFORE, in consideration of the premises, the other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Lenders and each Guarantor, jointly
and severally with each other Guarantor, hereby covenants and agrees as follows:

SECTION 1. Guarantee; Limitation of Liability

(a) Each Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably guarantees, as a primary obligor and not merely as a surety, the
full and punctual payment when due and performance, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrowers and any other Guarantor now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guarantee or any other Loan Document, to the extent reimbursable under
Section 10.04 of the Credit Agreement. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrowers
or any other Guarantor to any Lender under or in respect of the Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrowers or any other Guarantor.

 

1



--------------------------------------------------------------------------------

(b) Each Guarantor, the Administrative Agent and each other Lender, hereby
confirms that it is the intention of all such Persons that this Guarantee and
the obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of any Debtor Relief Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to such Guarantor. To effectuate
the foregoing intention, by acceptance of the benefits of this Guarantee, the
Administrative Agent, the other Lenders and the Guarantors hereby irrevocably
agree that the obligations of each Guarantor under this Guarantee at any time
shall be limited to the maximum amount as will result in the obligations of such
Guarantor under this Guarantee not constituting a fraudulent transfer or
conveyance or subject to avoidance under Debtor Relief Laws or any similar
foreign, federal or state law, in each case applicable to such Guarantor.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guarantee, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Lenders under or in respect of the Loan Documents.

SECTION 2. Guarantee Absolute. Each Guarantor agrees its guarantee constitutes a
guarantee of payment when due of the Guaranteed Obligations and not of
collection, which will be paid strictly in accordance with the terms of the Loan
Documents to the fullest extent permitted by applicable law. The obligations of
each Guarantor under or in respect of this Guarantee are independent of the
Guaranteed Obligations or any other obligations of any Borrower or any other
Guarantor under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against any Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against any Borrower or
any Guarantor or whether any Borrower or any Guarantor is joined in any such
action or actions. The liability of each Guarantor under this Guarantee shall be
irrevocable, absolute and unconditional and shall not be affected or impaired by
any circumstance or occurrence whatsoever irrespective of, and each Guarantor
hereby irrevocably waives any defenses (other than a defense of payment in full
in cash of the Guaranteed Obligations (excluding contingent obligations as to
which no claim has been made) or the release of this Guarantee in accordance
with any relevant release provisions in the Loan Documents) it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability, at any time, of any Loan Document
(including this Guarantee) or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower or any Guarantor under or in respect of the Loan Documents, or any
other amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower, any Guarantor
or any of their respective Subsidiaries or otherwise;

(c) any change, restructuring or termination of the corporate structure or
existence of any Borrower, any Guarantor or any of their respective
Subsidiaries;

(d) any failure of any Lender to disclose to the Company any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any Guarantor now or
hereafter known to such Lender;

(e) the failure of any other Person to execute or deliver this Guarantee, any
Guarantee Supplement (as hereinafter defined) or any other guarantee or
agreement or the release or reduction of liability of any Guarantor or any other
guarantor or surety with respect to the Guaranteed Obligations;

 

2



--------------------------------------------------------------------------------

(f) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee;

(g) any invalidity, rescission, irregularity or unenforceability of all or any
part of the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations), any act or omission, or any existence of or reliance on any
representation by any Lender that might otherwise constitute a defense available
to, or a discharge of, any Borrower, any Guarantor or any other guarantor or
surety.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by any Lender or any
other Person upon the insolvency, bankruptcy or reorganization (or any analogous
proceeding in any jurisdiction) of the Borrowers, any Guarantor or otherwise,
all as though such payment had not been made. For the avoidance of doubt this
paragraph shall survive the termination of this Guarantee.

SECTION 3. Waivers and Acknowledgments

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guarantee and any
requirement that any Lender exhaust any right or take any action against any
Borrower, any Guarantor or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature (in accordance with the terms hereof) and applies to all Guaranteed
Obligations, whether existing now or in the future; provided that such Guarantor
shall be automatically released from this Guarantee upon such Guarantor no
longer being required to provide a Guarantee in accordance with Section 6.14 of
the Revolving Credit Agreement.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender that in any manner impairs, reduces, limits, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor, (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder, (iii) any right to proceed against any Borrower, any
Guarantor or any other party and (iv) any right to proceed against or exhaust
any security held from any Borrower or any other party.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower, any Guarantor or any of
their respective Subsidiaries now or hereafter known by such Lender. Each
Guarantor acknowledges that the Lenders shall have no obligation to investigate
the financial condition or affairs of any Borrower, any Guarantor or any of
their respective Subsidiaries.

 

3



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any right
(i) to require the Administrative Agent or any of the Lenders to first proceed
against, initiate any actions before a court or any other judge or authority, or
enforce any other rights or security or claim payment from any Borrower or any
other person, before claiming any amounts due from such Guarantor hereunder;
(ii) to which it may be entitled to have the assets of any Borrower or any other
person first be used, applied or depleted as payment of the Borrowers’
obligations, prior to any amount being claimed from or paid by such Guarantor
hereunder; and (iii) to which it may be entitled to have claims against it, or
assets to be used or applied as payment, divided between the Borrowers and such
Guarantor (including other Guarantors).

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits and with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

(g) Each Guarantor confirms that it is aware of the content of the Credit
Agreement and acknowledges and agrees that this Guarantee and any and all of its
obligations under the Loan Documents shall be subject in all respects to the
provisions set forth in the Credit Agreement as such provisions relate to and
are applicable to such Guarantor (in any capacity).

SECTION 4. Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations (other than contingent
obligations that are not yet due and payable), and the expiration or termination
of any commitments or other obligations of the Lender to make financial
accommodations available to the Borrowers under the Loan Documents, such
Guarantor shall not exercise any right or remedy arising by reason of any
performance by such Guarantor of the guarantee in this Section 4, whether by
subrogation or otherwise, against any Borrower or any other Guarantor.

SECTION 5. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

(a) Each Guarantor (i) is a corporation or limited liability company duly
incorporated or organized, validly existing and (b) in good standing under the
laws of its jurisdiction of incorporation or organization.

(b) The execution, delivery and performance by each Guarantor of this Guarantee
(i) is within such Guarantor’s corporate or analogous powers, (ii) has been duly
authorized by all necessary corporate or analogous action, and (iii) does not
contravene (x) such Guarantor’s Organization Documents, (y) any applicable Laws
or (z) any material contractual restriction binding on such Guarantor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required for the due
execution, delivery and performance by each Guarantor of this Guarantee.

(d) This Guarantee is the legal, valid and binding obligation of each Guarantor
enforceable against such Guarantor in accordance with its respective terms
except that such enforcement may be limited by applicable Debtor Relief Laws.

 

4



--------------------------------------------------------------------------------

SECTION 6. Covenants. Each Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guarantee shall have been paid in full in cash and the expiration or termination
of all Commitments, such Guarantor will perform and observe, and cause each of
its respective Restricted Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents applicable to such
Guarantor on its or their part to be performed or observed or that the Company
has agreed to cause such Guarantor or such Restricted Subsidiaries to perform or
observe.

SECTION 7. Guarantee Supplements, Etc. It is understood and agreed that any
Guarantor that is required to execute a counterpart of this Guarantee after the
date hereof pursuant to the Credit Agreement shall upon the execution and
delivery by any Person of a guarantee supplement in substantially the form of
Exhibit A hereto (each, a “Guarantee Supplement”), (i) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guarantee to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and (ii) each reference herein
to “this Guarantee,” “hereunder,” “hereof” or words of like import referring to
this Guarantee, and each reference in any other Loan Document to “thereunder,”
“thereof” or words of like import referring to this Guarantee, shall mean and be
a reference to this Guarantee as supplemented by such Guarantee Supplement.

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered as follows: if to any Guarantor, addressed to it in
care of the Company at its address specified in Section 10.02 of the Credit
Agreement; if to the Administrative Agent or any Lender, at its address
specified in Section 10.02 of the Credit Agreement or at such other address as
shall be designated by the recipient in a written notice to each other party.
All such notices and other communications shall be deemed to be given or made at
such time as shall be set forth in Section 10.02 of the Credit Agreement.

SECTION 9. No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 10. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under Section 8.01(a) of the Credit Agreement, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender, to or for the credit or the account of any Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing hereunder or under the other Loan Documents, irrespective of whether
the Administrative Agent or such Lender shall have made any demand under this
Guarantee or any other Loan Document and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender under this Section 10 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent and such Lender may have. This Section 10 is subject to the terms and
conditions set forth in Section 10.09 of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 11. Continuing Guarantee; Assignments under the Credit Agreement. This
Guarantee is a continuing Guarantee and shall (a) remain in full force and
effect until the termination of all of the Commitments and the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guarantee (other than contingent obligations that are not yet due and payable)
and the Lenders have no further commitment to lend under the Credit Agreement,
(b) be binding upon each Guarantor, its successors and assigns and (c) bind and
inure to the benefit of and be enforceable by the Lenders and their permitted
successors, permitted transferees and permitted assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the promissory note or promissory
notes held by it) to any other Person in accordance with Section 10.07 of the
Credit Agreement, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Lender herein or otherwise, in
each case as and to the extent provided in Section 10.07 of the Credit
Agreement. No Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders, other than
pursuant to a transaction permitted by the Credit Agreement and consummated in
accordance with the terms and conditions contained therein.

SECTION 12. Fees and Expenses; Indemnification

(a) Each Guarantor, jointly and severally, agrees to reimburse the
Administrative Agent for its fees and expenses incurred hereunder to the extent
provided in Section 10.04 of the Credit Agreement; provided that each reference
therein to the “Borrowers” shall be deemed to be a reference to the
“Guarantors.”

(b) Each Guarantor agrees to indemnify the Indemnified Parties to the extent
provided in Section 10.05 of the Credit Agreement; provided that each reference
therein to the “Borrowers” shall be deemed to be a reference to the
“Guarantors”.

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations guaranteed hereby. The provisions of this Section 12
shall remain operative and in full force and effect regardless of the
termination of this Guarantee, any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the other Guaranteed
Obligations, the invalidity or unenforceability of any term or provision of this
Guarantee or any other Loan Document, any resignation of the Administrative
Agent or any investigation made by or on behalf of the Administrative Agent or
any other Lender. All amounts due under this Section 12 shall be payable within
30 days after written demand therefor.

SECTION 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations now or hereafter owing to such Guarantor by
the Borrowers (the “Subordinated Obligations”) to the Guaranteed Obligations to
the extent and in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 13(a), a Guarantor may receive regularly scheduled payments from the
Borrowers or any other Guarantor on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default under
the Credit Agreement (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to the Borrowers or any
Guarantor), unless the Administrative Agent otherwise agrees, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.

 

6



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any Borrower or any Guarantor, each Guarantor agrees that
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any Borrower or any Guarantor), each Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Lenders
and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guarantee.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to any Borrower or any
Guarantor) the Administrative Agent is authorized and empowered (but without any
obligation to do so), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 14. Right of Contribution

(a) Each Guarantor agrees that to the extent that any Guarantor shall have paid
more than its proportionate share of any payment made hereunder in respect of
any Guaranteed Obligation of any other Guarantor, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
which has not paid its proportionate share of such payment.

(b) Each Guarantor’s right of contribution under this Section 14 shall be
subject to the terms and conditions of Section 4. The provisions of this
Section 14 shall in no respect limit the obligations and liabilities of any
Borrower or any Guarantor to the Administrative Agent and the Lenders, and each
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Guarantor hereunder. Each Guarantor agrees to
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Lenders under or in
respect of the Loan Documents.

SECTION 15. Execution in Counterparts. This Guarantee and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guarantee and each amendment, waiver and consent with
respect hereto by telecopier or other electronic transmission shall be effective
as delivery of an original executed counterpart thereof.

 

7



--------------------------------------------------------------------------------

SECTION 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTEE, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTEE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 17. Severability. If any provision of this Guarantee is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guarantee shall not be affected or impaired
thereby and (b) the parties shall endeavour in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 18. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee.

 

8



--------------------------------------------------------------------------------

SECTION 19. Guarantee Enforceable by Administrative Agent. Notwithstanding
anything to the contrary contained elsewhere in this Guarantee, the Lenders
agree (by their acceptance of the benefits of this Guarantee) that this
Guarantee may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Required Lenders and that no other Lender shall
have any right individually to seek to enforce or to enforce this Guarantee, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent. The Lenders further agree that this Guarantee may not
be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).

[Remainder of page left intentionally blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GUARANTORS] By:

 

Name: Title:

 

Acknowledged and Agreed,

SUNTRUST BANK,

as Administrative Agent

By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT A

Guarantee Supplement

FORM OF GUARANTEE SUPPLEMENT

                 ,         

SunTrust Bank

[    ]

Email: [                    ]

Fax: [                    ]

Attention: [                    ]

Ladies and Gentlemen:

Reference is hereby made to that certain Revolving Credit Agreement dated as of
July 1, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”),
among Harris Corporation, a Delaware corporation (the “Company”, and together
with all Subsidiary Borrowers from time to time, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent and
(ii) that certain Guarantee dated as of [            ], 20[    ] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, together with this Guarantee Supplement (this “Guarantee Supplement”), the
“Guarantee”), among the Guarantors party thereto and the Administrative Agent.
The capitalized terms defined in the Guarantee or in the Credit Agreement and
not otherwise defined herein are used herein as therein defined.

Section 1. Guarantee; Limitation of Liability.

(a) The undersigned hereby, jointly and severally with the other Guarantors
absolutely, unconditionally and irrevocably guarantees, as a primary obligor and
not merely as a surety, the full and punctual payment when due and performance,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of any Borrower and any
other Guarantor now or hereafter existing, including, without limitation, all
obligations under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender in enforcing any rights under
this Guarantee Supplement, the Guarantee or any other Loan Document, to the
extent reimbursable under Section 10.04 of the Credit Agreement. Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any Borrower and any other Guarantor to the Lenders under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrowers or such other Guarantor.

(b) The Administrative Agent and any other Lender, hereby confirms that it is
the intention of all such Persons that this Guarantee Supplement, the Guarantee
and the obligations of each

 

E-11



--------------------------------------------------------------------------------

Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to such Guarantor. To effectuate the foregoing intention,
by acceptance of the benefits of this Guarantee Supplement and the Guarantee,
the Lenders and the Guarantors hereby irrevocably agree that the obligations of
each Guarantor under this Guarantee Supplement and the Guarantee at any time
shall be limited to the maximum amount as will result in the obligations of such
Guarantor under this Guarantee Supplement and the Guarantee not constituting a
fraudulent transfer or conveyance or subject to avoidance under Debtor Relief
Laws or any similar foreign, federal or state law, in each case applicable to
such Guarantor.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lenders under this
Guarantee Supplement, the Guarantee or any other guarantee, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and any other Guarantor, as applicable, so as to maximize
the aggregate amount paid to the Lenders under or in respect of the Loan
Documents.

Section 2. Obligations Under the Guarantee. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guarantee to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guarantee to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Guarantee to the same
extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guarantee Supplement by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guarantee Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTEE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE SUPPLEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTEE SUPPLEMENT, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

E-12



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTEE SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Very truly yours,

 

[NAME OF ADDITIONAL GUARANTOR] By:

 

Name: Title:

 

Acknowledged and Agreed,

SunTrust Bank,

as Administrative Agent

By:

 

Name: Title:

 

E-13



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Recipients That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to that certain Revolving Credit Agreement, dated as of
July 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Harris Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline Lender.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank for purposes of
Section 881(c)(3)(A) of the Code, (iii) it is not a 10% shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of
the Code, and (iv) it is not a controlled foreign corporation that is related to
the Borrower within the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any
successor form thereto. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 20[    ]

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Participant Recipients That Are Not Partnerships For U.S.
Federal Income Tax Purposes)

Reference is made to that certain Revolving Credit Agreement, dated as of
July 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Harris Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline Lender.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank for purposes of Section 881(c)(3)(A) of the Code, (iii) it is not a
10% shareholder of the Borrower within the meaning of Section 871(h)(3)(B) or
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any successor form
thereto. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:             , 20[    ]

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to that certain Revolving Credit Agreement, dated as of
July 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Harris Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline Lender.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business for
purposes of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:             , 20[    ]

 

F-3-1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Person Recipients That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit Agreement, dated as of
July 1, 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Harris Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline Lender.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business for
purposes of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 20[    ]

 

F-4-1